 



Execution Copy
 
$75,000,000 Revolving Loan
CREDIT AGREEMENT
dated as of
March 22, 2007
among
INPUT/OUTPUT, INC.,
the Guarantors Party Hereto,
The Lenders Party Hereto,
CITIBANK, N.A.,
as Administrative Agent
and
Issuing Lender
and
Sole Bookrunner and Lead Arranger,
and
PNC Bank, National Association,
as Syndication Agent
 
Andrews Kurth LLP
Counsel to the Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
Section 1.01 Defined Terms
    1  
Section 1.02 Classification of Loans and Borrowings
    21  
Section 1.03 Terms Generally
    21  
Section 1.04 Accounting Terms; GAAP
    22  
 
       
ARTICLE II The Credits
    22  
Section 2.01 Commitments
    22  
Section 2.02 Loans and Borrowings
    22  
Section 2.03 Requests for Borrowings
    23  
Section 2.04 Letters of Credit
    23  
Section 2.05 Funding of Borrowings
    27  
Section 2.06 Interest Elections
    28  
Section 2.07 Termination and Reduction of Commitments
    29  
Section 2.08 Repayment of Loans; Evidence of Debt
    29  
Section 2.09 Prepayment of Loans
    30  
Section 2.10 Fees
    31  
Section 2.11 Interest
    32  
Section 2.12 Alternate Rate of Interest
    33  
Section 2.13 Increased Costs
    33  
Section 2.14 Break Funding Payments
    34  
Section 2.15 Taxes
    35  
Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    36  
Section 2.17 Mitigation Obligations; Replacement of Lenders
    38  
Section 2.18 Increase of Commitments
    38  
 
       
ARTICLE III Representations and Warranties
    40  
Section 3.01 Organization
    40  
Section 3.02 Authority Relative to this Agreement
    41  
Section 3.03 No Violation
    41  
Section 3.04 Financial Statements
    41  
Section 3.05 No Undisclosed Liabilities
    42  
Section 3.06 Litigation
    42  
Section 3.07 Compliance with Law
    42  
Section 3.08 Material Contracts
    42  
Section 3.09 Properties
    42  
Section 3.10 Intellectual Property
    43  
Section 3.11 Taxes
    43  
Section 3.12 Environmental Compliance
    43  
Section 3.13 Labor Matters
    44  
Section 3.14 Investment and Holding Company Status
    44  
Section 3.15 Insurance
    44  
Section 3.16 Solvency
    44  
Section 3.17 ERISA
    45  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.18 Subsidiaries
    45  
Section 3.19 Disclosure
    45  
Section 3.20 Location of Inventory
    45  
 
       
ARTICLE IV Conditions
    45  
Section 4.01 Effective Date
    45  
Section 4.02 Each Credit Event
    47  
 
       
ARTICLE V Affirmative Covenants
    47  
Section 5.01 Financial Statements; Ratings Change and Other Information
    48  
Section 5.02 Notices of Material Events
    49  
Section 5.03 Existence; Conduct of Business
    49  
Section 5.04 Payment of Obligations
    50  
Section 5.05 Maintenance of Properties; Insurance
    50  
Section 5.06 Books and Records; Inspection Rights
    50  
Section 5.07 Compliance with Laws
    50  
Section 5.08 Use of Proceeds and Letters of Credit
    51  
Section 5.09 Additional Guarantees and Security Documents
    51  
Section 5.10 Compliance with ERISA
    51  
Section 5.11 Compliance With Agreements
    51  
Section 5.12 Compliance with Environmental Laws; Environmental Reports
    52  
Section 5.13 Further Assurances
    52  
Section 5.14 Intellectual Property
    52  
Section 5.15 Landlord Lien Waivers
    52  
Section 5.16 Post Closing Conditions
    52  
 
       
ARTICLE VI Negative Covenants
    53  
Section 6.01 Indebtedness
    53  
Section 6.02 Liens
    54  
Section 6.03 Fundamental Changes
    54  
Section 6.04 Asset Sales
    55  
Section 6.05 Investments
    55  
Section 6.06 Swap Agreements
    56  
Section 6.07 Restricted Payments
    56  
Section 6.08 Transactions with Affiliates
    57  
Section 6.09 Restrictive Agreements
    58  
Section 6.10 Constitutive Documents
    58  
Section 6.11 Nature of Business
    58  
Section 6.12 Sales and Leasebacks
    59  
Section 6.13 Changes in Fiscal Year
    59  
Section 6.14 Minimum Fixed Charge Coverage Ratio
    59  
Section 6.15 Maximum Leverage Ratio
    59  
Section 6.16 Negative Pledge
    59  
 
       
ARTICLE VII Events of Default and Remedies
    59  
Section 7.01 Events of Default
    59  
Section 7.02 Cash Collateral
    62  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VIII The Administrative Agent
    62  
 
       
ARTICLE IX Subsidiary Guarantee
    64  
Section 9.01 The Guarantee
    64  
Section 9.02 Guaranty Unconditional
    64  
Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances
    65  
Section 9.04 Waiver by Each Guarantor
    66  
Section 9.05 Subrogation
    66  
Section 9.06 Stay of Acceleration
    66  
Section 9.07 Instrument for the Payment of Money
    66  
Section 9.08 Limit of Liability
    66  
Section 9.09 Release upon Sale
    66  
Section 9.10 Benefit to Guarantor
    66  
 
       
ARTICLE X Miscellaneous
    67  
Section 10.01 Notices
    67  
Section 10.02 Waivers; Amendments
    68  
Section 10.03 Expenses; Indemnity; Damage Waiver
    69  
Section 10.04 Successors and Assigns
    71  
Section 10.05 Survival
    73  
Section 10.06 Counterparts; Integration; Effectiveness
    74  
Section 10.07 Severability
    74  
Section 10.08 Right of Setoff
    74  
Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process
    74  
Section 10.10 WAIVER OF JURY TRIAL
    76  
Section 10.11 Headings
    76  
Section 10.12 Confidentiality
    76  
Section 10.13 Interest Rate Limitation
    76  
Section 10.14 USA PATRIOT ACT
    78  
Section 10.15 NO ORAL AGREEMENTS
    78  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01A – Existing Letters of Credit
Schedule 1.01B – Permitted Liens
Schedule 2.01 – Commitments
Schedule 3.05 – No Undisclosed Liabilities
Schedule 3.06 – Litigation
Schedule 3.12 – Environmental Compliance
Schedule 3.15 – Insurance
Schedule 3.18 – Subsidiaries
Schedule 4.01(k) – Properties
Schedule 5.15 –Post Closing Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.05(g) – Existing Investments
Schedule 6.08 – Affiliate Transactions
Schedule 6.09 – Restrictive Agreements
Schedule 6.12 – Sale Leaseback Transactions
EXHIBITS:

         
Exhibit 1.01(A)
  —   Form of Assignment and Assumption (Section 1.01)
Exhibit 1.01(B)
  —   Form of Borrowing Base Certificate (Section 1.01)
Exhibit 1.01(C)
  —   Form of Commitment Increase Agreement (Section 1.01)
Exhibit 1.01(D)
  —   Joinder Agreement (Section 1.01)
Exhibit 1.01(E)
  —   New Lender Agreement (Section 1.01)
Exhibit 1.01(F)
  —   Form of Security Agreement (Section 1.01)
Exhibit 2.03
  —   Form of Borrowing Request
Exhibit 2.08(f)
  —   Form of Note (Section 2.08(f))

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of March 22, 2007 (this “Agreement”), among
Input/Output, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto, Citibank, N.A., as Administrative Agent
and Issuing Lender, and PNC Bank, National Association, as Syndication Agent
(together with the Administrative Agent, the “Agents”).
PRELIMINARY STATEMENT:
          The Borrower has requested the Lenders and the Agents to enter into
this Agreement and from time to time make revolving loans to it. The Lenders and
the Agents have agreed to do so and all parties have agreed to execute this
Agreement as evidence thereof.
          NOW THEREFORE, in consideration of the premises and the covenants and
promises herein contained, and for ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and conferred, the undersigned parties do hereby agree as follows:
ARTICLE I
Definitions
          Section 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account Debtor” means any Person obligated, directly or indirectly,
on any Receivables.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means Citibank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreement” has the meaning set forth in the introductory paragraph
hereof.

 



--------------------------------------------------------------------------------



 



          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 0.625%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
Notwithstanding the foregoing, the Alternate Base Rate shall increase by .50% if
the Revolving Loans are used to take out the Senior Convertible Notes.
          “Applicable Margin” means, for any day, with respect to any ABR Loan
or Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
for the relevant Type of Loan, based upon the Leverage Ratio of the Borrower on
such date:

          Leverage Ratio   Eurodollar Loans   Commitment Fee Rate >2.25   2.375%
  .35% > 1.75 and < 2.25   2.125%   .30% > 1.25 and < 1.75   1.875%   .275% >
0.75 and < 1.25   1.625%   .25% < 0.75   1.375%   .225%          

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that the
Applicable Margin during the period beginning on the date hereof until the date
of delivery of the information for the period ending December 31, 2006, pursuant
to Section 5.01(a) shall be equal to the Applicable Margin determined with
respect to a Leverage Ratio of greater than or equal to 0.75 to 1 but less than
1.25 to 1, and, further provided, the Applicable Margin for Eurodollar Loans
shall increase by .50% if the Revolving Loans are used to take out the Senior
Convertible Notes.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Revolving Loan Commitments represented by such Lender’s
Revolving Loan Commitment. If the Revolving Loan Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Loan Commitments most recently in effect, giving effect to any assignments.
          “Approved Fund” has the meaning assigned to such term in
Section 10.04.
          “Asset Sale” means the sale by the Borrower or any of its Subsidiaries
to any Person other than a Borrower or any of its wholly-owned Subsidiaries of
(i) any of the Equity Interests in any of the Borrower’s Subsidiaries,
(ii) substantially all of the assets of any division or line of business of the
Borrower or any of its Subsidiaries, or (iii) any other assets (whether tangible
or intangible) of the Borrower or any of its Subsidiaries.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit 1.01(A) or any other form approved by the
Administrative Agent.

2



--------------------------------------------------------------------------------



 



          “Available Amount” means, at any time, an amount equal to the lesser
of (a) the Revolving Loan Commitments of the Lenders minus the Revolving Credit
Exposure and (b) the Borrowing Base minus the Revolving Credit Exposure.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Credit Termination
Date and the date of termination of the Revolving Loan Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Input/Output, Inc., a Delaware corporation, its
successors and permitted assigns.
          “Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Base” means, as of any date, the sum, as of the date of the
most recent Borrowing Base Certificate, of (i) eighty five percent (85%) of
Eligible Accounts Receivable plus Eligible Foreign Accounts Receivable, plus
Insured Foreign Accounts Receivable and (ii) the lesser of (x) thirty percent
(30%) of Eligible Inventory or (y) Twenty Million and No/100 Dollars
($20,000,000). For purposes of the foregoing calculation, Eligible Foreign
Accounts Receivable shall not exceed Twenty Three Million Five Hundred Thousand
and No/100 Dollars ($23,500,000).
          “Borrowing Base Certificate” means a certificate, duly executed by a
Financial Officer of Borrower, completed and in substantially the form of
Exhibit 1.01(B) hereto. “Borrowing Request” means a request by the Borrower for
a Borrowing in accordance with Section 2.03.
          “Business Acquisition” means (i) an Investment by the Borrower or any
of its Subsidiaries in any other Person pursuant to which such Person shall
become a Subsidiary or shall be merged into or consolidated with the Borrower or
any of its Subsidiaries or (ii) an acquisition by the Borrower or any of its
Subsidiaries of the property and assets of any Person (other than the Borrower
or any of its Subsidiaries) that constitute substantially all of the assets of
such Person or any division or other business unit of such Person.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank eurodollar market.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



          “Change in Law” means (a) the adoption of any Law after the date of
this Agreement, (b) any change in any Law or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of Law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Change of Control” means the occurrence of any event which, in
Agent’s sole opinion, results in a change of control of the Borrower. For
purposes of this definition, “control of Borrower” shall mean the power, direct
or indirect, to vote 50% or more of the voting power for the election of
directors (or the individuals performing similar functions) of Borrower.
          “Closing Date” means the date of the initial Loan hereunder.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all of the property of any Obligor described in any
of the Security Documents.
          “Commission” means the Securities and Exchange Commission as
constituted under the Securities Exchange Act of 1934, or, if at any time such
Commission is not existing and performing the duties now assigned to it, then
the body performing such duties at such time.
          “Commitment Increase Agreement” means a Commitment Increase Agreement
substantially in the form of Exhibit 1.01(C) among the Borrower, the
Administrative Agent and a Lender.
          “Commitment Increase Notice” has the meaning assigned to such term in
Section 2.18.
          “Consolidated Capital Expenditures” means, for any period, the
expenditures for additions to property, plant and equipment and other capital
expenditures of the Borrower and its Domestic Subsidiaries for such period, as
the same are or would be set forth in a consolidated statement of cash flows of
the Borrower and its Domestic Subsidiaries for such period.
          “Consolidated EBITDA” means, for any period and for any Person,
Consolidated Net Income of such Person for such period plus, to the extent
deducted in determining Consolidated Net Income for such period, the aggregate
of (i) Consolidated Interest Expense, (ii) income tax expense and
(iii) depreciation, amortization and other similar non-cash charges. The
Consolidated EBITDA of any Person acquired subsequent to the Closing Date shall
be, as of the date of acquisition, without duplication, said Person’s
Consolidated EBITDA calculated for the most recently completed twelve month
period ended prior to such acquisition and, thereafter, its Consolidated EBITDA
calculated on a rolling four quarter basis.
          “Consolidated Indebtedness” means the consolidated Indebtedness of the
Borrower and its Subsidiaries.

4



--------------------------------------------------------------------------------



 



          “Consolidated Interest Expense” means, for any period and for any
Person, the sum of aggregate interest expense of such Person and its
Subsidiaries determined on a consolidated basis for such period.
          “Consolidated Net Income” means, for any period and for any Person,
the net income of such Person and its subsidiaries, determined on a consolidated
basis for such period, exclusive of the effect of any extraordinary gains or
losses.
          “Control” means the power, direct or indirect, to vote 50% or more of
the voting power for the election of directors (or the individuals performing
similar functions) of such Person.
          “Default” means any event or condition that constitutes an Event of
Default or that upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized or formed under the
laws of the United States of America or any state, jurisdiction or territory
thereof.
          “Effective Date” means March 22, 2007.
          “Eligible Accounts Receivable” shall mean, at any date of
determination thereof, all of the Receivables of the Obligors (a) which arise in
the ordinary course of business; (b) which are not subject to any (i) asserted
defense or counterclaim or (ii) setoff; (c) which do not arise from a sale,
lease or rendition of services to any Obligor or any of their respective
Affiliates, or employee, officer or director of such Obligor or any of its
Affiliates, or upon which any Obligor or its Affiliate is an Account Debtor;
(d) with respect to which the Obligor to which such Receivable is attributed has
good and indefeasible title thereto, and has granted a perfected first priority
Lien in favor of the Administrative Agent on behalf of the Lenders subject only
to Permitted Liens; (e) which are not payable by the United States of America or
any agency, department or subdivision thereof unless Borrower assigns its right
to payment of such Receivable to Agent pursuant to the Assignment of Claims Act
of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances; (f) which are not payable by an Account Debtor located in a
foreign country (except to the extent such Receivables are Eligible Foreign
Accounts Receivable or are payable by an Account Debtor located in Canada);
(g) which are not payable by an Account Debtor for whom fifty percent (50%) or
more of the Receivables of such Account Debtor are unpaid, in the case of an
Account Debtor that is rated Baa3 from Moody’s or BBB- from S&P, one hundred
twenty (120) days after the invoice date thereof, or, in the case of any other
Account Debtor for a period greater than ninety (90) days after the invoice date
thereof; (h) which are not unpaid for a period greater than ninety (90) days
after the invoice date thereof, or for any Account Debtor that is rated at least
Baa3 by Moody’s or BBB- by S&P’s, one hundred twenty (120) days from the invoice
date; (i) the right to receive payment of which is absolute and not contingent
on the fulfillment of any condition and which do not pertain to goods that are
on consignment, guaranteed sale or other conditional sale agreement; (j) which
are not payable by an Account Debtor to whom any Obligor or its Affiliate is
liable for goods sold or services rendered; (k) which do not exceed, with
respect to all Receivables attributable to any individual Account Debtor twenty
percent (20%) of total Receivables; (l) with respect to which the

5



--------------------------------------------------------------------------------



 




Account Debtor obligated on the Receivable has not suspended business, made an
assignment for the benefit of creditors, consented to or applied for the
appointment of a receiver, trustee, custodian or liquidation for itself or its
assets, or instituted or become the subject of any proceeding under bankruptcy,
reorganization or other debtor relief laws or fails generally to pay its debts
as they become due; and (m) which do not relate to Inventory that is included as
Eligible Inventory in the same Borrowing Base calculation.
          “Eligible Foreign Account Debtor” means BP, plc, Compagnie Generale de
Geophysique-Veritas, Fugro N.V., Norsk Hydro ASA, Sercel, Statoil ASA, Total
S.A., China Oilfield Services Limited, Oil and Natural Gas Corporation Ltd.,
Sinopec Corp. or any wholly-owned subsidiary of any of the above and any other
Account Debtor located outside of the United States of America so long as such
Account Debtor or its consolidated parent is rated at least Baa1 by Moody’s or
BBB+ by S&P’s; provided, any of the foregoing shall cease to be an Eligible
Foreign Account Debtor if at any time their ratings or financial condition
decline in the reasonable judgment of the Administrative Agent.
          “Eligible Foreign Accounts Receivable” shall mean, at any date of
determination thereof, all of the Receivables of the Obligors payable by an
Account Debtor located outside of the United States of America and Canada
(a) which arise in the ordinary course of business; (b) which are not subject to
any (i) asserted defense or counterclaim or (ii) setoff; (c) which do not arise
from a sale, lease or rendition of services to any Obligor or any of their
respective Affiliates, or employee, officer or director of such Obligor or any
of its Affiliates, or upon which any Obligor or its Affiliate is an Account
Debtor; (d) with respect to which the respective Obligor to which such
Receivable is attributable has good and indefeasible title thereto, and has
granted a perfected first priority Lien in favor of the Administrative Agent on
behalf of the Lenders subject only to Permitted Liens; (e) which are not unpaid
for a period greater than one hundred twenty (120) days after the invoice date
thereof; (f) that are either (i) payable by an Eligible Foreign Account Debtor
or (ii) insured in full by unconditional letters of credit or bankers
acceptances satisfactory to Administrative Agent; (g) with respect to which the
Account Debtor obligated on the Receivable has not suspended business, made an
assignment for the benefit of creditors, consented to or applied for the
appointment of a receiver, trustee, custodian or liquidation for itself or its
assets, or instituted or become the subject of any proceeding under bankruptcy,
reorganization or other debtor relief laws, (h) the right to receive payment of
which is absolute and not contingent on the fulfillment of any condition and
which do no pertain to goods that are on consignment, guaranteed sale or other
conditional sale agreement; (i) which are not payable by an Account Debtor to
whom any Obligor or its Affiliate is liable for goods sold or services rendered;
and (j) which are not payable by an Account Debtor with whom Persons located in
the United States of America are prohibited from doing business pursuant to
applicable law. Notwithstanding the foregoing, in the event the ONGC Contract
becomes effective, Receivables payable by ONGC may comprise up to $10,000,000 of
the Eligible Foreign Accounts Receivable.
          “Eligible Inventory” shall mean, at any date of determination thereof,
all Inventory of the Obligors costed on a FIFO basis (a) with respect to which
the respective Obligor has good and indefeasible title thereto and has granted a
perfected first priority Lien in favor of the Administrative Agent on behalf of
the Lenders, subject only to Permitted Liens; (b) which is located within the
United States of America (excluding its territories or possessions); (c) which
is in good condition and usable for the purpose for which it is intended
(determined in accordance

6



--------------------------------------------------------------------------------



 




with applicable industry standards); (d) which is held for sale, lease or use in
the ordinary and usual course of the Obligor’s respective businesses; (e) which
is not in the process of being shipped, stored or commingled with property of
any Person other than the Obligors; and (f) which is not subject to any claim
disputing the Obligor’s right to or title to possession or subject to any
negotiable or non-negotiable document of title.
          “Environmental Laws” means all Laws, notices or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material.
          “Environmental Liability” means any liability (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities) of the Borrower or any Subsidiaries resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or, to the knowledge of
Borrower, threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed by or imposed against the Borrower or any Subsidiary with
respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer

7



--------------------------------------------------------------------------------



 




Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in ARTICLE
VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender that is in effect at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.15(f), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.15(b).
          “Existing Letters of Credit” means those certain letters of credit
described on Schedule 1.01A.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means the letter agreement dated February 1, 2007,
between the Borrower and the Administrative Agent pertaining to certain fees
payable to the Administrative Agent.
          “FIFO” means the inventory valuation method used and described in the
Borrower’s financial statements and in its Form 10-Q and Form 10-K which
approximates the conventional first-in-first-out inventory valuation method.
          “Financial Officer” means the president, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower.
          “Fixed Charge Coverage Ratio” means, at any date, the ratio of
(i) Consolidated EBITDA less the sum of: (A) cash income tax expense,
(B) non-financed Consolidated Capital

8



--------------------------------------------------------------------------------



 




Expenditures and (C) capitalized research and development costs; to (ii) the
scheduled payments of (A) lease payments, (B) payments of principal of
Indebtedness, (C) Consolidated Interest Expense actually paid and (D) dividends
paid in cash, in each case for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial information is
available.
          “Foreign Lender” means any Lender that is organized under the Laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary that is not organized or
incorporated in the United States or any State or territory thereof.
          “GAAP” means, generally accepted accounting principles in the United
States of America in effect from time to time and may include averaging methods
and other approximations not inconsistent with the requirements of the
Securities Act of 1933, the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.
          “Governmental Approval” means (i) any authorization, consent,
approval, license, waiver, ruling, permit, tariff, rate, certification,
exemption, filing, variance, claim, order, judgment, decree, sanction or
publication of, by or with; (ii) any notice to; (iii) any declaration of or
with; or (iv) any registration by or with, or any other action or deemed action
by or on behalf of, any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantees” means the guarantees issued pursuant to this Agreement as
contained in Article IX hereof.

9



--------------------------------------------------------------------------------



 



          “Guarantor” means, subject to Section 9.08, each Person listed on the
signature pages hereof as a guarantor and each Person that becomes a Guarantor
hereafter pursuant to Section 5.09, but shall not include any Foreign
Subsidiary.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, and any petroleum, petroleum
products or petroleum distillates and associated oil or natural gas exploration,
production and development wastes that are not exempted or excluded from being
defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” and
“toxic substances” under such Environmental Laws.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (excluding deposits from customers of Borrower or its
Subsidiaries in the ordinary course of business), (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding (i) accounts payable incurred in the ordinary course of business that
are not more than sixty (60) days past due and (ii) accounts payable incurred in
the ordinary course of business that are more than sixty (60) days past due and
that, in the aggregate, do not exceed Ten Million and No/100 Dollars
($10,000,000) at any time outstanding), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (j) any other
items required to be listed as a liability under GAAP. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Insured Foreign Accounts Receivable” means Receivables guaranteed
under a credit insurance policy that has been provided to Administrative Agent
and that is reasonably acceptable to Administrative Agent.
          “Intellectual Property” has the meaning given in Section 3.10.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.06.

10



--------------------------------------------------------------------------------



 



          “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by the Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any Equity Interests of any other Person (including any Subsidiary
of the Borrower) and (ii) any loan, advance (other than advances to employees
for moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contribution by the
Borrower or any of its Subsidiaries to any other Person (other than, in the case
of the Borrower, to a Subsidiary or, in the case of a Subsidiary, to the
Borrower or another such Subsidiary). The amount of any investment shall be the
original cost of such investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.
          “Issuing Lender” means Citibank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.04(i). The Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
          “Joinder Agreement” means a Joinder Agreement substantially in the
form of Exhibit 1.01(D) or such other form as the Administrative Agent shall
approve executed by any new Material Subsidiary making such Subsidiary a
Guarantor and hypothecating substantially all of its assets as security for the
Secured Obligations.
          “Law” means all laws, statutes, treaties, ordinances, codes, acts,
rules, regulations, Government Approvals and Orders of all Governmental
Authorities, whether now or hereafter in effect.

11



--------------------------------------------------------------------------------



 



          “LC Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower or converted into a Revolving Loan pursuant to Section 2.04(f)
at such time. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 as Lenders and any
New Lender and any other Person that shall have become any of such Lenders
hereto pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Leverage Ratio” means, at any date, the ratio of (i) Total Funded
Debt at such date to (ii) Consolidated EBITDA for the four consecutive fiscal
quarters most recently ended on or prior to such date for which financial
information is available.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes executed
in connection herewith, the Letters of Credit (and any applications therefor and
reimbursement agreements relating thereto), the Security Documents, the Fee
Letter, each Swap Agreement entered into pursuant to Section 6.06 with any
Lender or an Affiliate of a Lender and any other agreements and documents
executed and delivered in connection with this Agreement.

12



--------------------------------------------------------------------------------



 



          “Loans” means the Revolving Loans made by the Lenders to the Borrower
pursuant to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations, property or condition (financial or otherwise) of
the Borrower and its Subsidiaries taken as a whole, (ii) the ability of any of
the Obligors to perform its obligations under the Loan Documents or (iii) the
ability of the Administrative Agent or the Lenders to enforce their rights and
remedies thereunder.
          “Material Contract” means any contract or agreement, written or oral,
to which the Borrower or any of its Subsidiaries is a party (other than the Loan
Documents) which is listed as a “Material Contract” in the most recently filed
Form 10-K of the Borrower.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Moody’s” means Moody’s Investors Services Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “New Lender” has the meaning set forth in Section 2.18.
          “New Lender Agreement” means an agreement among the Borrower, the
Administrative Agent and a New Lender in substantially the form of
Exhibit 1.01(E) or a form that is reasonably satisfactory to the Administrative
Agent.
          “Note” has the meaning set forth in Section 2.08(f).
          “Obligations” means all of the duties, obligations and liabilities of
any kind of the Borrower and each Guarantor hereunder or under any of the Loan
Documents.
          “Obligors” means the Borrower and each Guarantor.
          “ONGC Contract” means that certain Supply Order for Wireline
Distributed Telemetry Data Acquisition Systems including Sensors dated March 1,
2006 placed on M/s Input/Output, Inc., by Oil and Natural Gas Corporation
Limited.
          “Order” means a binding order, writ, judgment, award, injunction,
decree, ruling or decision of any Governmental Authority or arbitrator.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made

13



--------------------------------------------------------------------------------



 




hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any of the other Loan Documents.
          “Participant” has the meaning set forth in Section 10.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America), in each case maturing within
one year from the date of acquisition thereof;
     (b) investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from Standard & Poor’s Rating Service and P-1 from Moody’s
Investor’s Service, Inc.;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within three (3) years from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
Laws of the United States of America or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000 or any
Lender;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated or invest solely in the assets described in clauses
(a) through (d) above and (iii) have portfolio assets of at least $500,000,000;
     (f) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within three (3) years after the
date of acquisition and having, at such date, the highest rating obtainable from
either S&P or Moody’s;
     (g) any interest bearing account at, or certificate of deposit maturing not
more than three (3) years after such time issued by, a U.S. savings and loan
association which has a rating of “A-” or better from S&P or a rating of “A3” or
better from Moody’s on its long term unsecured debt and which has combined
capital and surplus and undivided profits of not less than $500,000,000;

14



--------------------------------------------------------------------------------



 



     (h) any interest bearing account at, or certificate of deposit maturing not
more than one year after such time, payable in U.S. Dollars and issued by, (i) a
foreign banking institution or foreign branch of a U.S. banking institution,
which banking institution has a rating of “A-” or better from S&P or a rating of
“A3” or better from Moody’s on its long-term unsecured debt and combined capital
and surplus and undivided profits of not less than $500,000,000, or (ii) any
foreign subsidiary of a U.S. banking institution, which U.S. banking institution
has a rating of “A-” or better from S&P or a rating of “A3” or better from
Moody’s and which subsidiary has combined capital and surplus and undivided
profits of not less than $500,000,000 or (iii) by any Lender;
     (i) any evidence of Indebtedness (including variable rate demand notes),
maturing not more than three (3) years after such time, issued by any State of
the United States, by any county or municipality organized or incorporated under
the laws of any State of the United States or by any agency or subdivision of
any of the foregoing, in each case rated “A-” or better by S&P or rated “A3” or
better by Moody’s;
     (j) any auction rate or preferred securities issued by domestic or foreign
corporations, municipalities, or closed-end management investment companies and
are designed as short term money market instruments rated “A-” or better by S&P
or rated “A3” or better by Moody’s, provided that such Investment will not
result in any violation of F.R.S. Board Regulation U and further provided that
the Borrower’s ownership interest will not exceed (and will not be convertible
into shares which exceed) 5% of the issuer’s outstanding shares entitled to vote
unless such ownership interest is acquired pursuant to a merger agreement
between the Borrower and such issuer); and
     (k) any mutual funds or similar investment vehicles investing primarily in
Investments of the types set forth in the foregoing clauses (a) through (k),
provided that ratings requirements shall be applicable to the mutual fund rather
than the underlying Investments, as follows: such mutual funds shall, in each
case, have a rating of “A-” or better from S&P or a rating of “A3” from Moody’s
or a rating satisfactory to the Administrative Agent from another recognized
rating agency satisfactory to the Administrative Agent, provided, however, that
it is agreed that (i) any Investment which when made complies with the
requirements of any of the foregoing clauses (g), (h) or (i) may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (ii) no Investment otherwise permitted by clauses
(j) or (k) shall be permitted to be made directly or indirectly through a mutual
fund if, immediately before or after giving effect thereto, any Default shall
have occurred and be continuing; and
     (l) with respect to Foreign Subsidiaries only, any Investments outside of
the United States by the Borrower or any of its Subsidiaries which are the
functional foreign equivalents in all material respects to the investments
described in the foregoing clauses (a) through (l) of this definition.
          “Permitted Liens” means:

15



--------------------------------------------------------------------------------



 



     (a) Liens in favor of the Agent or the Lenders created by the Security
Documents;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and identified on Schedule 1.01A hereto;
     (c) Liens that secure Indebtedness permitted by clause (e) of Section 6.01;
     (e) any Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that such Indebtedness is not
increased except for increases in an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such extension, renewal, refinancing, or replacement and in an
amount equal to any existing commitments unutilized thereunder, and is not
secured by any additional assets;
     (f) Liens imposed by Law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (g) Statutory Liens of landlords, statutory liens of banks and rights of
setoff, carriers’, warehousemen’s, mechanics’, materialmen’s, workmen’s,
repairmen’s, employees’ and other like Liens imposed by Law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
     (h) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, other social
security Laws or regulations and by other similar Laws;
     (i) Liens, deposits or pledges to secure the performance of bids, tenders,
trade contracts, leases, statutory obligations, government contracts, surety and
appeal bonds, performance bonds, return-of-money-bonds and other obligations of
a like nature, in each case in the ordinary course of business;
     (j) easements, zoning restrictions, rights-of-way, licenses, restrictions
on the use of property or other minor imperfections in title and similar
encumbrances on real property and do not materially detract from the value of
the affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;
     (k) leases or subleases granted to third parties in accordance with any
applicable terms of the Loan Documents and not interfering in any material
respect with the ordinary conduct of the business of Borrowers or any of their
Subsidiaries;
     (l) Liens in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods;
     (m) any zoning or similar Law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

16



--------------------------------------------------------------------------------



 



     (n) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements (but not Swap Agreements) entered into in the ordinary course of
business of the Borrower and its Subsidiaries;
     (o) licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of the Borrower or such Subsidiary;
     (p) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
     (q) any obligations or duties affecting any of the property of any Person
to any municipality or public authority with respect to any franchise, grant,
license or permit which do not materially impair the use of such property for
the purposes for which it is held;
     (r) Liens on cash deposits in the nature of a right of setoff, banker’s
lien, counterclaim or netting of cash amounts owed arising in the ordinary
course of business on deposit accounts;
     (s) Liens on cash collateral or Permitted Investments for the Existing
Letters of Credit and Letters of Credit permitted under Section 6.01(h), not to
exceed the face amount thereof;
     (t) Liens reserved in leases for rent and for compliance with the terms of
the lease in the case of leasehold estates;
     (u) any Lien existing on any property or asset prior to the acquisition
thereof by Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Effective Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
Property or assets of Borrower or any Subsidiary, (iii) such Lien shall secure
only those obligations which it secures on the date of such acquisition or the
date such Person becomes a Subsidiary, as the case may be, and (iv) such Lien,
unless otherwise permitted hereunder, is terminated within ninety (90) days of
such Person’s becoming a Subsidiary;
     (v) any Liens on capital assets acquired, constructed or improved by
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (j) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 80% of the cost of acquiring, constructing or
improving such fixed or capital assets, and (iv) such Liens shall not apply to
any other property of Borrower or any of its Subsidiaries;

17



--------------------------------------------------------------------------------



 



     (w) any Liens created pursuant to any Swap Agreement (i) with any Lender or
any Affiliate of such Lender, or (ii) with any other Person, provided that the
aggregate value of the obligation secured by all such Liens permitted by this
clause (x)(ii) shall not exceed $3,000,000 in the aggregate at any one time
outstanding;
     (x) Liens to secure Capital Lease Obligations permitted under
Section 6.01(e); provided that such Liens attach only to the Property that is
the subject of such Capital Lease Obligation;
     (y) any Liens securing purchase money indebtedness; and
     (z) any extension, renewal or replacement of the foregoing, provided that
the Liens permitted hereunder shall not be spread to cover any additional
Indebtedness (other than any refinancing thereof) or property (other than a
substitution of like property).
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Citibank, N.A. as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Re-Allocation Date” has the meaning set forth in Section 2.18.
          “Receivables” shall mean all of a Person’s existing and future rights
to payment for goods sold or leased or for services rendered which are not
evidenced by an instrument or chattel paper, whether or not earned by
performance.
          “Register” has the meaning set forth in Section 10.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 66% of the sum of the
total Revolving Credit Exposures and unused Revolving Loan Commitments at such
time.
          “Response” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. §9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate, or
in any other way address any Hazardous

18



--------------------------------------------------------------------------------



 



Material in the environment; (ii) prevent the release or threatened release of
any Hazardous Material; or (iii) perform studies and investigations in
connection with, or as a precondition to, clause (i) or (ii) above.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.
          “Revolving Credit Lender” means a Person shown as having a Revolving
Loan Commitment on Schedule 2.01.
          “Revolving Credit Termination Date” means the fourth anniversary of
the Closing Date.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “Revolving Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07,
(b) increased from time to time pursuant to Section 2.18 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender’s Revolving Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Loan Commitment,
as applicable. The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $75,000,000.
          “S&P” means Standard & Poor’s Rating Services, a division of the
McGraw Hill Companies, Inc.
          “Secured Obligations” means the Obligations and all duties,
obligations and liabilities of any kind of the Borrower and each Guarantor under
any Swap Agreements with any of the Lenders or their Affiliates.
          “Security Agreement” shall mean a Security Agreement substantially in
the form of Exhibit 1.01(F) among the Obligors and the Administrative Agent for
the benefit of the Secured Parties.
          “Security Documents” means the Security Agreement, the Guarantees,
each Joinder Agreement (when executed by a new Subsidiary), and each other
security document or pledge

19



--------------------------------------------------------------------------------



 




agreement delivered in accordance with applicable Law to grant a valid,
perfected security interest in any property, and all UCC or other financing
statements or instruments of perfection required by this Agreement or any
security agreement to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement and any other
document or instrument utilized to pledge as collateral for the Obligations any
property of whatever kind or nature.
          “Senior Convertible Notes” means those certain 5.50% Convertible
Senior Notes due 2008 issued by the Borrower pursuant to that certain Indenture
dated December 10, 2003.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Stockholders’ Equity” means, as of any date of determination, the
consolidated stockholders’ equity of the Borrower and its Domestic Subsidiaries
determined in accordance with GAAP, after deducting from stockholders’ equity
such portion thereof as is properly attributable to minority interests in
Subsidiaries as reflected in the financial statements most recently delivered.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any direct or indirect subsidiary of the Borrower.
          “Subordinated Indebtedness” means (i) Indebtedness of any Subsidiary
having maturities and terms, and which is subordinated to payment of the
Revolving Loan, and approved (with respect to the maturity and subordination
terms only, but approval of the Administrative Agent shall not be required for
the incurrence of such Indebtedness generally) in writing by the Administrative
Agent and which, in aggregate principal amount, is less than ten percent (10%)
of

20



--------------------------------------------------------------------------------



 




Stockholders’ Equity and (ii) unsecured subordinated Indebtedness of the
Borrower (which may be Guaranteed by the Subsidiaries of the Borrower on an
unsecured basis) provided that such Indebtedness is subordinated to payment of
the Revolving Loan as approved in writing by the Administrative Agent, (which
approval of subordination terms (including any description of “senior” debt)
shall be required for any such Indebtedness).
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Total Funded Debt” means all funded Consolidated Indebtedness, plus
Capital Lease Obligations and issued letters of credit.
          “Transactions” means the execution, delivery and performance by the
Borrower and the Guarantors of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCP 500” shall have the meaning set forth in Section 10.09(b).
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing” or a
“Eurodollar Revolving Borrowing”).
          Section 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to

21



--------------------------------------------------------------------------------



 



any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.
ARTICLE II
The Credits
          Section 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees to make loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not exceed the Available Amount. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.
          Section 2.02 Loans and Borrowings. (a) Each Loan shall be made as part
of a Borrowing consisting of Loans made by the appropriate Lenders ratably in
accordance with their respective Revolving Loan Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Loan
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (a) Subject to Section 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
          (b) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Loan Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(f).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.

22



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Credit Termination Date.
          Section 2.03 Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 noon, Houston,
Texas time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or scanned copy sent by email to the Administrative Agent of a written
Borrowing Request substantially in the form of Exhibit 2.03. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          Section 2.04 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Lender relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the

23



--------------------------------------------------------------------------------



 




Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $25,000,000 and (ii) the total Revolving Credit Exposures shall not
exceed the total Revolving Loan Commitments.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Credit Termination Date;
provided, however, that any Letter of Credit may provide for a later expiration
date if, ninety (90) days prior to the Revolving Credit Termination Date (or
simultaneously with the issuance (or, if applicable, the renewal) thereof if
issued after the date that is ninety (90) days prior to such date), the Borrower
pledges to the Issuing Bank in a manner reasonably satisfactory to it, funds in
an account with the Issuing Bank equal to 105% of the face amount of such Letter
of Credit. After the Obligations are satisfied in full, any Letter of Credit
with an expiration after the Revolving Credit Termination Date shall be
considered issued solely by the Issuing Bank.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount, equal to such
LC Disbursement not later than 2:00 p.m.,

24



--------------------------------------------------------------------------------



 




Houston, Texas time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 12:00 noon,
Houston, Texas time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 noon,
Houston, Texas time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 a.m., Houston, Texas time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that, if such LC Disbursement is not less
than $1,000,000 and no Default has occurred and is continuing, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the amount then due from the
Borrower, in the same manner as provided in Section 2.05 with respect to Loans
made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Lender the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Lender, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to the Borrower to the

25



--------------------------------------------------------------------------------



 




extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Lender and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (d) of this Section, then Section 2.11(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (d) of this Section to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Lender. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.10(c). From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of the Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

26



--------------------------------------------------------------------------------



 



          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Section 7.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
          Section 2.05 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.04(e) shall be remitted by the Administrative Agent to the Issuing
Lender.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding

27



--------------------------------------------------------------------------------



 




amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          Section 2.06 Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

28



--------------------------------------------------------------------------------



 



          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
          Section 2.07 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Revolving Loan Commitments shall
terminate on the Revolving Credit Termination Date.
          (b) The Borrower may at any time terminate or from time to time reduce
the Revolving Loan Commitments; provided that (A) each reduction of the
Revolving Loan Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 and (B) the Borrower shall not terminate
or reduce the Revolving Loan Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.09, the
Revolving Credit Exposures would exceed the total Revolving Loan Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Loan Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Subject to the rights of Borrower under
Section 2.18, any termination or reduction of the Commitments shall be
permanent. Each reduction of the Revolving Loan Commitments shall be made
ratably among the Revolving Credit Lenders in accordance with their respective
Revolving Loan Commitments.
          (d) Upon payment of the Senior Convertible Notes, the Revolving Loan
Commitments shall be reduced in accordance with
Section 2.08(b).
          Section 2.08 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Credit Lender the then
unpaid principal amount of each Revolving Loan on the Revolving Credit
Termination Date.

29



--------------------------------------------------------------------------------



 



          (b) In the event the Senior Convertible Notes are paid in part or in
full the Revolving Loan Commitments will be permanently and ratably reduced on
each anniversary of such payment until the Revolving Credit Termination Date in
an amount equal to twenty percent (20%) of the full amount so paid.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note (each, a “Note”) payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) substantially in the form of Exhibit 2.08(f) hereto. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          Section 2.09 Prepayment of Loans.
          (a) The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.
          (b) Each prepayment pursuant to Section 2.09(b) shall be applied to
reduce pro rata all Loans comprising the designated Borrowing being prepaid.
          (c) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, Houston, Texas
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, Houston, Texas time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving Loan
Commitments as contemplated by Section 2.07, then such

30



--------------------------------------------------------------------------------



 




notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.11.
          Section 2.10 Fees.
          (a) The Borrower shall pay to the Administrative Agent for the account
of each Revolving Credit Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily amount of the unused Revolving Loan Commitment of
such Revolving Credit Lender during the period from and including the Closing
Date to but excluding the date on which such Revolving Loan Commitment
terminates; provided that, if such Revolving Credit Lender continues to have any
Revolving Credit Exposure after its Revolving Loan Commitment terminates, then
such commitment fee shall continue to accrue on the daily amount of such
Revolving Credit Lender’s Revolving Credit Exposure from and including the date
on which its Revolving Loan Commitment terminates to but excluding the date on
which it ceases to have any Revolving Credit Exposure. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Loan Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any commitment fees accruing after the date on which the Revolving
Loan Commitments terminate shall be payable on demand. All commitment fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
          (b) The Borrower shall pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Margin used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Revolving Credit Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Revolving Credit Lender’s Commitment terminates and the date on which it
ceases to have any LC Exposure, and (ii) to the Issuing Lender a fronting fee,
which shall accrue at the rate of 0.100% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Lender’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Loan Commitments terminate and any such fees accruing after
the date on which the Revolving Loan Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Lender pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

31



--------------------------------------------------------------------------------



 



          (c) The Borrower shall pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times specified in the Fee
Letter, or otherwise separately agreed upon, between the Borrower and the
Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Lender, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Revolving Credit Lenders. Fees
paid shall not be refundable under any circumstances.
          Section 2.11 Interest.
          (a) Subject to Section 10.13, the Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.
          (b) Subject to Section 10.13, the Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.
          (c) Notwithstanding the foregoing but subject to Section 10.13, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, or any other Event of Default shall occur and be
continuing, the Loan shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Subject to Section 10.13, accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Loan Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) Subject to Section 10.13, all interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          (f) In the event that any financial statement or certificate delivered
pursuant to this Agreement is shown to be inaccurate (regardless of whether this
Agreement or the Revolving Loan Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if

32



--------------------------------------------------------------------------------



 




corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct certificate for such Applicable Period, (ii) the
Applicable Margin shall be determined as if the highest margin were applicable
for such Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement.
This Section 2.11(f) shall not limit the rights of the Administrative Agent and
Lenders with respect to Section 2.11(d) and Section 7.01.
          Section 2.12 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Eurodollar Loan having the shortest Interest Period
which is not unavailable under clauses (a) through (b) of this Section, and if
no Interest Period is available, as an ABR Borrowing; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
          Section 2.13 Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Lender; or
     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to

33



--------------------------------------------------------------------------------



 



increase the cost to such Lender or the Issuing Lender of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Lender hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          Section 2.14 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(c) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and

34



--------------------------------------------------------------------------------



 



expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          Section 2.15 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, except as a result of the finding by a court of competent jurisdiction
in a final, non-appealable order that said sums were imposed as a result of the
willful misconduct or gross negligence of the Administrative Agent or Issuing
Lender, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender, or by the Administrative Agent on
its own behalf or on behalf of a Lender or the Issuing Lender, shall be
conclusive absent manifest error. No Administrative Agent, Lender or Issuing
Lender shall be entitled to receive any payment with respect to Indemnified
Taxes or Other Taxes that are incurred or accrued more than 180 days prior to
the date such Administrative Agent, Lender or Issuing Lender gives notice and
demand thereof to the Borrower.

35



--------------------------------------------------------------------------------



 



          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of any
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return reporting such payment or other evidence of such payment as the
Administrative Agent may reasonably request.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Law of the jurisdiction in which the
Borrower is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate of withholding.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.15 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrower or any other Person.
          (g) Each Lender and Issuing Lender shall use its best efforts
(consistent with its internal policies and legal and regulatory restrictions) to
select a jurisdiction for its applicable lending office or change the
jurisdiction of its applicable lending office, as the case may be, so as to
avoid the imposition of any Indemnified Taxes or Other Taxes or to eliminate or
reduce the payment of any additional sums under this Section 2.15; provided that
no such selection or change of the jurisdiction for its applicable lending
office shall be made if, in the reasonable judgment of such Lender or Issuing
Lender, such selection or change would be materially disadvantageous to such
Lender and Issuing Lender.
          Section 2.16 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.13, Section 2.14 or
Section 2.15, or otherwise) prior to 12:00 noon, Houston, Texas time, on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating

36



--------------------------------------------------------------------------------



 




interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 2000 W. Sam Houston Parkway South, Suite 600, Houston, Texas
77042, except payments to be made directly to the Issuing Lender as expressly
provided herein and except that payments pursuant to Section 2.13, Section 2.14,
Section 2.15 and Section 10.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders

37



--------------------------------------------------------------------------------



 




or the Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(d), or Section 2.04(e), Section 2.05(a) or
Section 2.16(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          Section 2.17 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or Section 2.15, as
the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.13, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments.
          Section 2.18 Increase of Commitments.

38



--------------------------------------------------------------------------------



 



          (a) If no Default or Event of Default shall have occurred and be
continuing, the Borrower may at any time and from time to time request an
increase of the aggregate Revolving Loan Commitments by notice to the
Administrative Agent in writing of the amount of such proposed increase (such
notice, a “Commitment Increase Notice”); provided, however, that (i) such
increase shall not exceed $25,000,000, and (ii) the Revolving Loan Commitment of
any Lender may not be increased without such Lender’s consent. The
Administrative Agent shall, within five (5) Business Days after receipt of the
Commitment Increase Notice, notify each Lender of such request. Each Lender
desiring to increase its Revolving Loan Commitment shall so notify the
Administrative Agent in writing no later than twenty (20) days after receipt by
the Lender of such request. Any Lender that accepts an offer to it by the
Borrower to increase its Revolving Loan Commitment pursuant to this Section 2.18
shall, in each case, execute a Commitment Increase Agreement with the Borrower
and the Administrative Agent, whereupon such Lender shall be bound by and
entitled to the benefits of this Agreement with respect to the full amount of
its Revolving Loan Commitment as so increased, and the definition of Revolving
Loan Commitment in Section 1.01 hereof shall be deemed to be amended to reflect
such increase. Any Lender that does not notify the Administrative Agent within
such period that it will increase its Revolving Loan Commitment shall be deemed
to have rejected such offer to increase its Revolving Loan Commitment. No Lender
shall have any obligation whatsoever to agree to increase its Revolving Loan
Commitment. Any agreement to increase a Lender’s pro rata share of the increased
Revolving Loan Commitment shall be irrevocable and shall be effective upon
notice thereof by the Administrative Agent at the same time as that of all other
increasing Lenders.
          (b) If any portion of the increased Revolving Loan Commitments is not
subscribed for by such Lenders, the Borrower may, in its sole discretion, but
with the consent of the Administrative Agent as to any Person that is not at
such time a Lender (which consent shall not be unreasonably withheld or
delayed), offer to any existing Lender or to one or more additional banks or
financial institutions approved by Administrative Agent the opportunity to
participate in all or a portion of such unsubscribed portion of the increased
Revolving Loan Commitments pursuant to paragraph (c) or (d) below, as
applicable, by notifying the Administrative Agent. Promptly and in any event
within five (5) Business Days after receipt of notice from the Borrower of its
desire to offer such unsubscribed commitments to certain existing Lenders, to
the additional banks or financial institutions identified therein or such
additional banks or financial institutions identified by the Administrative
Agent and approved by the Borrower, the Administrative Agent shall notify such
proposed lenders of the opportunity to participate in all or a portion of such
unsubscribed portion of the increased Revolving Loan Commitments.
          (c) Any additional bank or financial institution that the Borrower
selects to offer participation in the increased Revolving Loan Commitments shall
execute and deliver to the Administrative Agent a New Lender Agreement setting
forth its Revolving Loan Commitment, and upon the effectiveness of such New
Lender Agreement such bank or financial institution (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
the signature pages hereof shall be deemed to be amended to add the name of such
New Lender and the definition of Revolving Loan Commitment in Section 1.01
hereof shall be deemed amended to increase the aggregate Revolving Loan
Commitments of the Lenders by the Revolving Loan Commitment of such New Lender,
provided that the Revolving Loan Commitment of any New Lender shall be an amount
not less than $10,000,000. Each New Lender Agreement shall be irrevocable and
shall be

39



--------------------------------------------------------------------------------



 



effective upon notice thereof by the Administrative Agent at the same time as
that of all other New Lenders.
     (d) Any Lender that accepts an offer to it by the Borrower to increase its
Revolving Loan Commitment pursuant to this Section 2.18 shall, in each case,
execute a Commitment Increase Agreement with the Borrower and the Administrative
Agent, whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Revolving Loan Commitment
as so increased, and the definition of Revolving Loan Commitment in Section 1.01
hereof shall be deemed to be amended to reflect such increase.
     (e) The effectiveness of any New Lender Agreement or Commitment Increase
Agreement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent. Once a New Lender Agreement or
Commitment Increase Agreement becomes effective, the Administrative Agent shall
reflect the increases in the Commitments effected by such agreements by
appropriate entries in the Register.
     (f) If any bank or financial institution becomes a New Lender pursuant to
Section 2.18(c) or any Lender’s Revolving Loan Commitment is increased pursuant
to Section 2.18(d), additional Revolving Loans made on or after the
effectiveness thereof (the “Re-Allocation Date”) shall be made pro rata based on
their respective Revolving Loan Commitments in effect on or after such
Re-Allocation Date (except to the extent that any such pro rata borrowings would
result in any Lender making an aggregate principal amount of Revolving Loans in
excess of its Revolving Loan Commitment, in which case such excess amount will
be allocated to, and made by, such New Lender and/or Lenders with such increased
Revolving Loan Commitments to the extent of, and pro rata based on, their
respective Revolving Loan Commitments), and continuations of Loans outstanding
on such Re-Allocation Date shall be effected by repayment of such Loans on the
last day of the Interest Period applicable thereto or, in the case of ABR Loan,
on the date of such increase, and the making of new Loans of the same Type pro
rata based on the respective Revolving Loan Commitments in effect on and after
such Re-Allocation Date.
     (g) If on any Re-Allocation Date there is an unpaid principal amount of
Eurodollar Loans, such Eurodollar Loans shall remain outstanding with the
respective holders thereof until the expiration of their respective Interest
Periods (unless the Borrower elects to prepay any thereof in accordance with the
applicable provisions of this Agreement), and interest on and repayments of such
Eurodollar Loans will be paid thereon to the respective Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization. Each of the Borrower and its Subsidiaries (i) is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization, (ii) has the requisite power and authority to
conduct its business in each jurisdiction in

40



--------------------------------------------------------------------------------



 



which its business is conducted, and (iii) is duly qualified or licensed to
conduct business and is in good standing in each jurisdiction in which it is
required to be so qualified or licensed except, with respect to each of the
foregoing clauses (i), (ii) and (iii), where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. No proceeding to
dissolve any Obligor is pending or, to the Borrower’s knowledge, threatened.
     Section 3.02 Authority Relative to this Agreement. Each Obligor has the
power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder. The Transactions have been duly authorized by all necessary
corporate, limited liability company, or partnership action on the part of each
Obligor that is a party thereto. This Agreement and the other Loan Documents
have been duly and validly executed and delivered by each Obligor party thereto
and constitute the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights and remedies generally
and to the effect of general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).
     Section 3.03 No Violation. The Transactions will not:
     (a) result in a breach of the articles or certificate of incorporation,
bylaws, partnership agreement or limited liability company agreement of the
Borrower or any of its Subsidiaries or any resolution adopted by the Board of
Directors, shareholders, partners, members or managers of the Borrower or any of
its Subsidiaries;
     (b) result in the imposition of any Lien on any of the Equity Interests of
any Subsidiary or any of its assets other than the Liens created under the Loan
Documents;
     (c) result in, or constitute an event that would be, a breach, violation or
default under any Governmental Approval held by, or relating to the business of
the Borrower or any of its Subsidiaries, in each case that could reasonably be
expected to have a Material Adverse Effect;
     (d) require the Borrower or any of its Subsidiaries to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents and (iii) consents,
waivers, approvals, exemptions, authorizations other actions, filings and
notices the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect; or
     (e) violate any Law or Order applicable to the Borrower or any of its
Subsidiaries or by which its properties or assets may be bound, except where
such violation could not reasonably be expected to result in a Material Adverse
Effect.
     Section 3.04 Financial Statements. The Borrower has previously furnished to
the Administrative Agent the consolidated balance sheets of Borrower and its
subsidiaries as of December 31, 2006 and 2005, the related consolidated
statements of operations, stockholders’ equity and comprehensive income
(loss) and cash flows for each of the two years in the period ended December 31,
2006, the notes thereto and the related financial statement schedule (all as

41



--------------------------------------------------------------------------------



 



contained in the Borrower’s Annual Report on Form 10-K for the year ended
December 31, 2006) (collectively, the “Financial Statements”). The Financial
Statements fairly present in all material respects the financial condition on a
consolidated basis of the entities described in such Financial Statements as of
their respective dates and the results of operations and cash flows of the
entities described in such Financial Statements for the periods ended on such
dates in accordance with GAAP applied on a consistent basis for the periods
covered thereby, subject, in the case of interim financial statements, to normal
year-end adjustments. Since December 31, 2006, there has been no change that
would have a Material Adverse Effect.
     Section 3.05 No Undisclosed Liabilities. Except as set forth in
Schedule 3.05, the Borrower and its Subsidiaries have no material liabilities or
obligations of any nature except for (i) liabilities or obligations reflected or
reserved against in the Financial Statements or in the financial statements most
recently delivered by the Borrower pursuant to Section 5.01, (ii) current
liabilities incurred in the ordinary course of business since the date of such
financial statements, (iii) liabilities or obligations that are not required to
be included in financial statements prepared in accordance with GAAP, and
(iv) liabilities or obligations arising under Governmental Approvals or
contracts to which the Borrower or any of its Subsidiaries is a party or
otherwise subject.
     Section 3.06 Litigation. Schedule 3.06 briefly describes each action, suit
or proceeding pending before any Governmental Authority or arbitration panel, or
to the knowledge of the Borrower threatened, (A) involving the Transactions, or
(B) against the Borrower or any of its Subsidiaries or any of their respective
officers or directors (in their capacity as such) or affecting the business or
assets owned or used by the Borrower or any of its Subsidiaries that,
individually or in the aggregate, if in either case was adversely determined
could reasonably be expected to have a Material Adverse Effect.
     Section 3.07 Compliance with Law. Each of the Borrower and its Subsidiaries
is in compliance with each Law that is or was applicable to it or to the conduct
or operation of its business or the ownership or use of any of its assets where
the failure to be in compliance or to take any remedial action could reasonably
be expected to result in a Material Adverse Effect; and (ii) neither the
Borrower nor any of its Subsidiaries has received any notice of, nor does any of
them have knowledge of, the assertion by any Governmental Authority of any such
failure to be in compliance or of any obligation of the Borrower or any
Subsidiary to undertake any such remedial action under any Law.
     Section 3.08 Material Contracts. The Borrower is not aware of any pending
or threatened termination or cancellation of any Material Contract. Neither the
Borrower or any of its Subsidiaries nor, to the knowledge of the Borrower, any
other party to a Material Contract is in default thereunder, and no other event
has occurred and no other condition exists that, with notice or lapse of time or
both, would constitute a default by the Borrower or any Subsidiary or, to its
knowledge, any other party under any Material Contract.
     Section 3.09 Properties. Each of the Borrower and its Subsidiaries owns
(with good and defensible title in the case of real property, subject only to
the matters permitted by the following sentence), or has valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business. All such
properties and assets are free and clear of all Liens except Permitted Liens.
Except to the extent that would

42



--------------------------------------------------------------------------------



 



not reasonably be expected to result in a Material Adverse Effect, the
properties of the Borrower and its Subsidiaries are in good operating order,
condition and repair, ordinary wear and tear excepted.
     Section 3.10 Intellectual Property.
     (a) As of the Closing Date, none of the patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
service marks, and copyrights (the “Intellectual Property”) owned by the
Borrower or any of its Subsidiaries has been declared invalid or is the subject
of a pending or, to the knowledge of the Borrower, threatened action for
cancellation or a declaration of invalidity, and there is no pending judicial
proceeding involving any claim, and neither the Borrower nor any of its
Subsidiaries has received any written notice or claim, of any infringement,
misuse or misappropriation of any patent, trademark, trade name, copyright,
license or similar intellectual property right owned by any third party that, in
any case, would reasonably be expected to cause a Material Adverse Effect by the
Borrower or any of its Subsidiaries. The rights of the Borrower and its
Subsidiaries in the Intellectual Property are free and clear of any Liens other
than Permitted Liens.
     (b) To the Borrower’s knowledge the conduct by the Borrower and its
Subsidiaries of their respective businesses as presently conducted does not
conflict with, infringe on, or otherwise violate any copyright, trade secret, or
patent rights of any Person which could reasonably be expected to result in a
Material Adverse Effect.
     Section 3.11 Taxes. All tax returns and reports of the Borrower and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Taxes shown on such tax returns to be due and payable and all Taxes imposed upon
the Borrower and its Subsidiaries and upon their respective properties, assets,
income, businesses and franchises that are due and payable have been paid when
due and payable except, in each case, where such unpaid taxes are being
contested in good faith and appropriate reserves made therefor. The Borrower
knows of no proposed tax assessment against the Borrower or any of its
Subsidiaries that is not being actively contested by the Borrower or such
Subsidiary in good faith and by appropriate proceedings and which, if imposed,
could reasonably be expected to result in a Material Adverse Effect; provided
that, in any such case such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
     Section 3.12 Environmental Compliance. Except for such matters that
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect,
     (a) neither the Borrower nor any of its Subsidiaries has failed to comply
with any Environmental Law or to obtain, maintain or comply with any
Governmental Approval required under any Environmental Law or has become subject
to any Environmental Liability.
     (b) neither the Borrower nor any of its Subsidiaries has received any
notice of any claim with respect to any Environmental Liability or knows of any
basis for any Environmental Liability;

43



--------------------------------------------------------------------------------



 



     (c) to the knowledge of the Borrower, neither the Borrower nor any of its
Subsidiaries has arranged for the disposal of Hazardous Material at a site
listed for investigation or clean-up by any Governmental Authority or in
violation of Law;
     (d) there is no proceeding pending against the Borrower or any of its
Subsidiaries by any Governmental Authority with respect to the presence on or
release of any Hazardous Material from any real property or facility owned or
operated at any time by the Borrower or any of its Subsidiaries or otherwise
used in connection with their respective businesses; and
     (e) the Borrower has no knowledge that any Hazardous Material has been or
is currently being generated, processed, stored or released (or is subject to a
threatened Release) from, on or under any real property or facility owned or
operated by the Borrower or any of its Subsidiaries, or otherwise used in
connection with their respective businesses in a quantity or concentration that
would require remedial action under any applicable Environmental Law.
     Section 3.13 Labor Matters. There are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Law dealing with such matters which could reasonably
be expected to result in a Material Adverse Effect.
     Section 3.14 Investment and Holding Company Status. Neither the Borrower
nor any of its Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
     Section 3.15 Insurance. As of the Closing Date, Schedule 3.15 lists all
policies or binders of fire, liability, worker’s compensation, vehicular or
other insurance held by or for the benefit of the Borrower or any of its
Subsidiaries (specifying the insurer, the policy number or covering note number
with respect to binders). All such insurance is in full force and effect, is
with financially sound and reputable insurers and is in amounts and provides
coverage that are reasonable and customary for Persons engaged in businesses
similar to those conducted by the Borrower and its Subsidiaries, and lists the
Administrative Agent as an additional insured on liability policies and as a
co-loss payee on property and casualty policies.
     Section 3.16 Solvency. Immediately following the making of each Loan on the
Closing Date and after giving effect to the application of the proceeds of such
Loan, (a) the fair market value of the assets of each Obligor (individually and
on a consolidated basis with its Subsidiaries) will exceed its debts and
liabilities; (b) the present fair saleable value of the property of each Obligor
(individually and on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities; (c) each Obligor (individually and on a consolidated
basis with its Subsidiaries) will be able to pay its debts and liabilities as
they become absolute and mature; and (d) each Obligor (individually and on a
consolidated basis with its Subsidiaries) will not have unreasonably small
capital with which to conduct its business as such business is now conducted and
is proposed to be conducted following the Closing Date.

44



--------------------------------------------------------------------------------



 



     Section 3.17 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of all such underfunded Plans.
     Section 3.18 Subsidiaries. Schedule 3.18 lists, for each Subsidiary of the
Borrower, its full legal name, its jurisdiction of organization, the number of
shares of capital stock or other Equity Interests outstanding and the owner(s)
of such shares or Equity Interests.
     Section 3.19 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any misstatement of material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     Section 3.20 Location of Inventory. At least eighty percent (80%) of
inventory that is not in transit to customers in the ordinary course of business
owned by the Borrower or its Domestic Subsidiaries is located at the locations
listed on Schedule 4.01(k).
ARTICLE IV
Conditions
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

45



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received a favorable written
opinion addressed to the Administrative Agent and the Lenders and dated the
Effective Date of (i) David Roland, Esq., general counsel of Borrower and
(ii) Mayer, Brown, Rowe & Maw LLP, counsel for the Borrower, in a form
satisfactory to the Administrative Agent and covering such other matters
relating to the Borrower, the Domestic Subsidiaries, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
its Domestic Subsidiaries, the authorization of the Transactions, the authority
of each natural Person executing any of the Loan Documents on behalf of any
Obligor and any other legal matters relating to the Borrower, its Subsidiaries,
this Agreement or the Transactions, all in form and substance satisfactory to
the Administrative Agent and its counsel.
     (d) Each Lender requesting a promissory note evidencing Loans made by such
Lender shall have received from the Borrower a Note payable to such Lender.
     (e) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower hereunder to the extent that invoices have been provided to
the Borrower in advance of the Effective Date.
     (f) All material governmental and third party approvals necessary or, in
the discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrowers and
its Subsidiaries shall have been obtained and be in full force and effect.
     (g) The Administrative Agent shall have received an audit report of an
asset audit of Borrower’s and its Subsidiaries’ assets, including an audit of
account receivable and inventory and a calculation of the Borrowing Base, which
audit shall be in form and substance satisfactory to Administrative Agent and
prepared by a third party auditor acceptable to Administrative Agent.
     (h) The Administrative Agent shall have received each of the Security
Documents from each applicable Obligor and same shall constitute satisfactory
security documentation to create first priority security interests in the
Collateral subject only to Permitted Liens.
     (i) The Administrative Agent shall have received original certificates
evidencing all certificated securities subject to the Lien of the Security
Documents, together with transfer powers in blank.
     (j) The Administrative Agent shall have received reports of UCC, tax and
judgment Lien searches conducted by a reputable search firm with respect to each
of the Borrower and its Domestic Subsidiaries in each location reasonably
requested by the Administrative Agent and the information disclosed in such
reports shall be reasonably satisfactory to the Administrative Agent.

46



--------------------------------------------------------------------------------



 



     (k) The Administrative Agent shall have received, to the extent obtainable
using reasonable commercial efforts, from the landlord of the leases identified
on Schedule 4.01(k) an executed agreement consenting to the security interest
and the exercise of remedies by the Administrative Agent with respect thereto.
     (l) The Lenders shall have received details of the legal and capital
structure of the Borrower which shall be reasonably satisfactory to the Lenders.
     (m) The Administrative Agent shall have received evidence of the payment in
full of all obligations under the Existing Facility and of the termination
thereof and released all liens securing such Existing Facility.
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement or any other Loan Document shall be deemed to have been made as a part
of said request for each Borrowing and shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent same
relates to an earlier date in which case it shall be true and correct as of such
earlier date.
     (b) No Material Adverse Effect shall have occurred since the date of the
most recent Borrowing by the Borrower or, in the case of the Initial Borrowing,
since December 31, 2006.
     (c) The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 or the Issuing Lender and the Administrative Agent
shall have received a request for the issuance of a Letter of Credit as required
by Section 2.04(c).
     (d) At the time of, and immediately after giving effect to, such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (except as
expressly permitted to extend past the Revolving Credit Termination Date
pursuant to Section 2.04(c)) and all LC Disbursements shall have been

47



--------------------------------------------------------------------------------



 



reimbursed, the Borrower, for itself and its Subsidiaries, and each Guarantor,
for itself, covenant and agree with the Lenders that:
     Section 5.01 Financial Statements; Ratings Change and Other Information.
The Borrower will furnish to the Administrative Agent:
     (a) Within twenty (20) days after the Borrower is required to file the same
with the Commission, copies of the annual reports, quarterly reports and current
reports containing financial statements and related financial information (or
copies of such portions of any of the foregoing as the Commission may from time
to time by rules and regulations prescribe) which the Borrower may be required
to file with the Commission pursuant to Section 13(a) or Section 15(d) of the
Securities Exchange Act of 1934; provided, however, that the foregoing shall not
be deemed to require the Borrower to furnish any current reports filed with the
Commission that include the Borrower’s public announcement of its quarterly
financial results of operations and related financial information each fiscal
quarter. If the Borrower is not required to file information, documents or
reports pursuant to either of said Sections, then such of the supplementary and
periodic information, documents and reports which may be required pursuant to
Section 13(a) of the Securities Exchange Act of 1934 in respect of a security
listed and registered on a national securities exchange as may be prescribed
from time to time in such rules and regulations.
     (b) Within sixty (60) days of the end of each fiscal quarter of the
Borrower, a certificate of a Financial Officer of the Borrower (i) certifying as
to whether a Default or Event of Default has occurred and, if a Default or Event
of Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.14 and
Section 6.15 and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the last audited financial statements
delivered pursuant to Section 5.01(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
     (c) within thirty (30) days after the end of each month, a Borrowing Base
Certificate, together with supporting calculations, accounts receivable aging
report and such other schedules, computations and other information as may be
requested by the Administrative Agent.
     (d) promptly after the same become available, copies of all proxy
statements distributed by the Borrower to its shareholders generally concerning
material developments in the business of the Borrower or any of its
Subsidiaries;
     (e) within ninety (90) days following the commencement of each fiscal year,
the Borrower’s operating and capital expenditure budgets and cash flow forecast
for such fiscal year (which shall include a projected consolidated balance sheet
summary for the Borrower and its Subsidiaries as of the last day of such fiscal
year and the related projected statements of consolidated income and cash flows
for such fiscal year);
     (f) promptly upon receipt of any complaint, order, citation, notice or
other written communication from any Person with respect to, or upon any
Obligor’s obtaining knowledge of, (i) the existence or alleged existence of a
violation of any applicable Environmental

48



--------------------------------------------------------------------------------



 



Law or any Environmental Liability in connection with any property now or
previously owned, leased or operated by the Borrower or any of its Subsidiaries
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any release of Hazardous Substances on such property or any part thereof in
a quantity that is reportable under any applicable Environmental Law which could
reasonably be expected to result in a Material Adverse Effect, and (iii) any
pending or threatened proceeding for the termination, suspension or non-renewal
of any permit required under any applicable Environmental Law which could
reasonably be expected to result in a Material Adverse Effect. Such notice shall
contain a certificate of an executive officer of such Obligor, setting forth, in
reasonable detail, such matter and the actions, if any, that such Obligor is
required or proposes to take; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request in order to enable
the Administrative Agent to determine whether the terms, covenants, provisions
and conditions of this Agreement have been complied with; provided that the
foregoing shall not be construed to expand the provisions of Section 5.06 with
respect to annual audits.
     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent promptly, and, in any event, within five (5) Business Days,
written notice of the following:
     (a) the occurrence of any Default of which the Borrower has knowledge and
the action that the Obligors are taking or propose to take with respect thereto;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of the Loan Documents;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$10,000,000;
     (d) any default by the Borrower under any Material Contract, together with
a description of the nature of such default and any action taken or proposed to
be taken with respect to such default; and
     (e) any other development with respect to the Borrower and its Subsidiaries
that results in, or could reasonably be expected to result in, a Material
Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve and maintain its

49



--------------------------------------------------------------------------------



 



legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
the foregoing shall not allow or prohibit any merger, consolidation, liquidation
or dissolution to the extent same is or is not permitted under Section 6.03.
     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) maintain all property material to
the conduct of its business in good repair, working order and condition, and
make necessary and proper repairs, renewals and replacements so that its
business, and the respective businesses of its Subsidiaries, carried on in
connection therewith may be properly conducted at all times in accordance with
standard industry practices unless the failure to so keep, preserve, protect and
maintain such property or the failure to make such repairs, renewals or
replacements could not reasonably be expected to result in a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations and shall cause the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.
     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. The Borrower will and will cause each of its Subsidiaries
to permit the Administrative Agent to engage a third party auditor (after
obtaining estimates from two auditors) to provide an audit of the type
description in Section 4.01(h) if requested by the Administrative Agent at the
expense of Borrower; provided that such audits will be limited to once per
calendar year unless an Event of Default exits or any such audit is not
reasonably acceptable to Administrative Agent.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all Laws (including Environmental Laws as
more fully set forth in Section 5.12, below) and Orders applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only to (i) repay amounts outstanding under the Senior
Convertible Notes, only so long as the Available Amount is at least $30,000,000
after giving effect to such repayment (ii) pay the fees, expenses and other
transaction costs of the transactions contemplated hereby; and (iii) fund
working capital needs and for general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to support the working capital needs and general corporate
obligations of the Borrower and its Subsidiaries relating to their respective
lines of business.
     Section 5.09 Additional Guarantees and Security Documents.
     (a) Within thirty (30) days after any Person becomes a Subsidiary after the
Effective Date, the Borrower shall, or shall cause (i) any such Subsidiary that
is a Domestic Subsidiary to, execute and deliver a Joinder Agreement under which
such Domestic Subsidiary shall become a Guarantor and grant a security interest
in substantially all of its assets as security for the Secured Obligations
including 100% of the Equity Securities of any Domestic Subsidiary and 65% of
the Equity Securities of any Foreign Subsidiary of such Subsidiary, and (ii) the
parent of any such Subsidiary to pledge 100% of the Equity Securities of any
Domestic Subsidiary or 65% of the Equity Securities of any Foreign Subsidiary to
the Administrative Agent and to deliver to the Administrative Agent such other
documents relating to such Domestic Subsidiary as the Administrative Agent may
reasonably request; provided that (i) no Foreign Subsidiary shall be required to
deliver such an agreement, and (ii) no more than 65% of the Equity Securities of
any Foreign Subsidiary shall be pledged to the Administrative Agent.
     Section 5.10 Compliance with ERISA. In addition to and without limiting the
generality of Section 5.07, the Borrower shall, and shall cause its Subsidiaries
to, (a) comply in all material respects with all applicable provisions of ERISA
and the regulations and published interpretations thereunder with respect to all
employee benefit plans (as defined in ERISA), (b) not take any action or fail to
take action the result of which could be (i) a liability to the PBGC or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, (d) operate each employee benefit plan in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
except to the extent, in each case, where such failure to comply would not
reasonably be expected to result in a Material Adverse Effect. The Borrower and
each Subsidiary shall furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any employee
benefit plan sponsored, maintained or contributed to by any of said Persons, as
may be reasonably requested by the Administrative Agent.
     Section 5.11 Compliance With Agreements. The Borrower shall, and shall
cause its Subsidiaries to, comply in all respects with each material term,
condition and provision of all Material Contracts except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; provided that the Borrower or any such Subsidiary may
contest any such lease, agreement or other instrument in good faith through
applicable proceedings so long as adequate reserves therefor are maintained in
accordance with GAAP.

51



--------------------------------------------------------------------------------



 



     Section 5.12 Compliance with Environmental Laws; Environmental Reports. In
addition to and without limiting the generality of Section 5.07, the Borrower
shall, and shall cause its Subsidiaries to, (i) comply in all respects with all
Environmental Laws applicable to its operations and real property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; (ii) obtain and renew all material
Governmental Approvals required under Environmental Laws applicable to its
operations and real property except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (iii) conduct any
legally required Response in accordance with applicable Environmental Laws
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; provided that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.
     Section 5.13 Further Assurances. The Borrower will, and will cause each
Guarantor to, at its own cost and expense, to promptly (i) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof and (ii) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments the
Administrative Agent may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents.
     Section 5.14 Intellectual Property. The Borrower agrees that, following an
Event of Default, it shall provide the Administrative Agent with a complete list
of its Intellectual Property upon the request of the Administrative Agent. The
Borrower for itself and its Subsidiaries authorizes the Administrative Agent,
following any Event of Default, to make any filings with the United States
Patent and Trademark Office as determined to be necessary or desirable by
Administrative Agent in its sole discretion in order to further perfect its
rights thereto.
     Section 5.15 Landlord Lien Waivers. Subject to Section 5.16, the Borrower
agrees that it will cause to be delivered to Administrative Agent landlord lien
waivers or subordinations executed by landlords in a form reasonably
satisfactory to Administrative Agent such that Administrative Agent shall have
received such waivers or subordinations with respect to locations where at least
eighty percent (80%) of Borrower’s or its Domestic Subsidiaries’ inventory that
is not in transit to customers in the ordinary course of business is located.
Such waivers or subordinations shall be delivered following such time, if any,
that inventory has been moved to a location not covered by a waiver or
subordination previously delivered and has remained at such location for thirty
(30) days.
     Section 5.16 Post Closing Conditions. Attached hereto on Schedule 5.16 are
certain items that the parties hereto have agreed will be completed after the
Closing Date (the “Post Closing Conditions”). In the event that any of the Post
Closing Conditions are not satisfied by the date set forth for completion of
such Post Closing Condition indicated on Schedule 5.16, it shall be an Event of
Default hereunder, and the Administrative Agent and Lenders shall be entitled to
exercise their remedies hereunder and under the other Loan Documents.

52



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated (except as expressly
permitted to extend past the Revolving Credit Termination Date pursuant to
Section 2.04(c)) and all LC Disbursements shall have been reimbursed, the
Borrower, for itself and its Subsidiaries, and each Guarantor, for itself,
covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness created hereunder or under any of the Loan Documents,
including renewals, extensions and refinancings hereof or thereof;
     (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01;
     (c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to
the Borrower or any other Guarantor;
     (d) Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary;
     (e) Trade payables of Borrower or any Domestic Subsidiary to any Foreign
Subsidiary and of any Foreign Subsidiary to Borrower or any Domestic Subsidiary
not to exceed $30,000,000 in the aggregate at any time outstanding;
     (f) Guarantees by the Borrower of Indebtedness of any Guarantor and by any
Subsidiary of Indebtedness of the Borrower or any other Guarantor, to the extent
such Indebtedness is permitted hereunder;
     (g) Capital Lease Obligations that, in the aggregate do not exceed
$30,000,000 at any time outstanding; and
     (h) the Existing Letters of Credit until the termination date thereof
without giving effect to any automatic extensions and additional letters of
credit that are not issued hereunder or by any Lender up to an aggregate maximum
amount at any time of $6,000,000.
     (i) Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that (i) such Indebtedness exists at the time such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) none of the properties
of the Borrower or any of its other Subsidiaries is bound with respect to such
Indebtedness, and (iii) the aggregate principal amount of Indebtedness permitted
by this clause (g) shall not exceed $10,000,000 at any time outstanding;

53



--------------------------------------------------------------------------------



 



          (j) Indebtedness of Borrower and its Subsidiaries secured by Liens
permitted by clause (v) of the definition of “Permitted Liens” up to but not
exceeding $15,000,000 at any one time outstanding;
          (k) purchase money Indebtedness, including all extensions, renewals,
refinancings and modifications thereof;
          (l) Subordinated Indebtedness;
          (m) Indebtedness arising on account of deferred charges, deferred
workers compensation liabilities, or deferred employee medical liabilities;
          (n) any financed insurance premiums;
          (o) indemnities in the ordinary course of business; and
          (p) other unsecured Indebtedness of Borrower and its Subsidiaries in
an aggregate principal amount not exceeding $4,000,000 at any time outstanding.
          Section 6.02 Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or rights in respect of any
thereof, except for Permitted Liens.
          Section 6.03 Fundamental Changes. The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing:
     (a) any Subsidiary may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation,
     (b) any Subsidiary may merge into any other Subsidiary in a transaction in
which the surviving entity is a wholly-owned Subsidiary and which is in
compliance with Section 5.09; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.05;
     (c) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and
     (d) Borrower or any Subsidiary may merge or consolidate with any other
Person if in the case of a merger or consolidation of Borrower, Borrower is the
surviving corporation, and, in any other case, the surviving corporation is a
wholly-owned Subsidiary and such Subsidiary (x) has complied with the
requirements of Section 5.09 and (y) shall have assumed and ratified all
obligations of any Subsidiary involved in such merger pursuant to documentation
in form and substance satisfactory to the Administrative Agent.

54



--------------------------------------------------------------------------------



 



     Section 6.04 Asset Sales. The Borrower will not, and will not permit any
Subsidiary to, make any Asset Sale except for:
     (a) inventory or other assets sold in the ordinary course of business;
     (b) any Domestic Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another wholly-owned Domestic Subsidiary
which is in compliance with Section 5.09;
     (c) any Foreign Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or to another wholly-owned Foreign Subsidiary
which is in compliance with Section 5.09;
     (d) obsolete, worn out or surplus equipment and miscellaneous property;
     (e) sales, exchanges and transfers of Permitted Investments;
     (f) transfers of condemned property to the respective Governmental
Authority that has condemned such property (whether by deed in lieu of
condemnation, dation en paiement, or otherwise), and transfers of property that
has been subject to a casualty to the respective insurer of such property as
part of an insurance settlement;
     (g) licenses and sublicenses by Borrower or any Subsidiary of software,
trademarks or other Intellectual Property in the ordinary course of business and
which do not materially interfere with the business of Borrower; and
     (h) any asset sale in an aggregate amount not to exceed $40,000,000 over
the term hereof, so long as after giving effect to such asset sale, the Borrower
is in proforma compliance with the covenants in Section 6.14 and Section 6.15.
     Section 6.05 Investments. The Borrower will not, and will not permit any of
its Subsidiaries to, make an Investment in any other Person, except:
     (a) Permitted Investments;
     (b) intercompany loans or advances to the extent permitted under
Section 6.01;
     (c) guarantees constituting Indebtedness permitted by Section 6.01;
     (d) Swap Agreements to the extent permitted under Section 6.06;
     (e) Investments in subsidiaries in the same or similar line of business as
the Borrower and its Subsidiaries so long as (x) Borrower owns the majority of
the Equity Interests in such subsidiary and controls the management thereof,
(y) such Investments do not exceed $35,000,000 in any twelve (12) month period
or up to $150,000,000 in any twelve (12) month period if such additional amount
is funded by new equity issuances in Borrower and (z) the Available Amount is at
least $10,000,000 prior to giving effect to such Investment;

55



--------------------------------------------------------------------------------



 



     (f) So long as the Available Amount is at least $10,000,000 after giving
effect to such Investment, other Investments (which may be of a type listed in
the other subsections of this Section 6.05) in entities in which Borrower or its
Subsidiaries holds less than the majority of the Equity Interests not to exceed
a total of the greater of (x) $10,000,000 or (y) ten percent (10%) of the
trailing twelve (12) months EBITDA, in any twelve (12) month period;
     (g) Investments existing on the date hereof and described in
Schedule 6.05(g);
     (h) Investments consisting of extensions of credit, commercial trade
credit, prepayments, security deposits or similar transactions entered into in
the ordinary course of business;
     (i) Investments by Borrower and its wholly-owned Subsidiaries in Equity
Interests of wholly-owned Subsidiaries;
     (j) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (k) the extension of commercial trade credit in connection with the sale of
Inventory in the ordinary course of business; and
     (l) Indebtedness or other non-cash consideration received by Borrower or
its Subsidiaries in connection with dispositions permitted under this Agreement.
     Section 6.06 Swap Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except Swap
Agreements entered into to: (a) hedge or mitigate raw material and supply cost
risks to which the Borrower or any Subsidiary has actual exposure in the conduct
of its business or the management of its liabilities (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries),
(b) cap, collar or exchange interest rates (from fixed to floating rates, from
one floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary, or
(c) mitigate foreign exchange or currency risk in connection with any obligation
of any Obligor incurred in connection with the operation of its business.
     Section 6.07 Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except:
     (a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable either (i) in additional shares of its common stock or (ii) in
cash, so long as such cash dividends do not exceed ten percent (10%) of
Consolidated Net Income of Borrower for Borrower’s most recently completed
fiscal year, and no Event of Default exists at the time of such dividend or
would exist after giving effect thereto;
     (b) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;

56



--------------------------------------------------------------------------------



 



     (c) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and
     (d) Borrower is permitted to declare, pay or make all dividends,
redemptions or distributions (whether in cash or stock) (i) in respect of its
Series D-1 Cumulative Convertible Preferred Stock, pursuant to the terms of the
Certificate of Rights and Preferences of Series D-1 Cumulative Convertible
Preferred Stock dated February 16, 2005, as filed with the Delaware Secretary of
State and in effect on the Closing Date, and (ii) and in respect of shares of
any and all additional series of Borrower’s preferred stock issued in accordance
with the terms of Section 1(c) of that certain Agreement dated as of
February 15, 2005 between Input/Output, Inc. and Fletcher International, Ltd.,
(as amended through the Closing Date) and having terms substantially the same as
the Series D-1 Cumulative Convertible Preferred Stock, except as provided under
such Purchase Agreement and in the certificate of rights and preferences with
respect to such additional series of preferred stock;
     (e) Subject to the provisions of Section 5.08, any and all repurchases by
Borrower of up to $60 million in principal amount of its 5.50% convertible
senior notes due 2008, as and when may be required pursuant to the Indenture
dated as of December 10, 2003, between Borrower and The Bank of New York Trust
Company of Florida, N.A., as Trustee;
     (f) Any and all repurchases or acquisitions by Borrower, from time to time
and at any time, of shares of its outstanding common stock for cash, so long as
the amount of cash used for any such repurchase or acquisition does not exceed
an amount equal to ten percent (10%) of Consolidated Net Income of Borrower for
Borrower’s most recently completed fiscal year, and no Event of Default exists
at the time of such repurchase or acquisition or would exist after giving effect
thereto (except with respect to the acquisition or “withholding” by Borrower of
shares of its common stock upon and in connection with the exercise of
outstanding stock options, or the lapse of restrictions on outstanding shares of
restricted stock); and
     (g) Repurchases or acquisitions by Borrower of shares of its outstanding
common stock for cash, so long as the cash used for such repurchase or
acquisition solely consist of proceeds from the exercise by Fletcher
International, Ltd. (or its permitted assigns) of its rights under Section 1(c)
of that certain Agreement dated as of February 15, 2005 between Input/Output,
Inc. and Fletcher International, Ltd., to purchase shares of additional series
of preferred stock of Borrower, as referred to in Section 6.07(d) above.
     Section 6.08 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any holder of
five (5%) or more of its Equity Securities or any of its Affiliates, except:
     (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

57



--------------------------------------------------------------------------------



 



     (b) transactions between or among the Borrower and the Guarantors and
between and among any Guarantors not involving any other Person;
     (c) any Restricted Payment permitted by Section 6.07 or as otherwise
permitted hereunder;
     (d) reasonable compensation and reimbursement of expenses paid to members
of the boards of directors of the Borrower or its general partners or
Subsidiaries;
     (e) indemnities in favor of any officer or director of the Borrower
pursuant to the organizational documents of the Borrower or statutory
provisions;
     (f) any employee benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, and any reasonable employment
contract and transactions pursuant thereto;
     (g) any charitable contribution, grant or endowment by the Borrower or
Subsidiary to a charitable organization, foundation or university at which an
Affiliate’s only relationship is as a sponsor, donor, volunteer, employee or a
director, regent or similar position; and
     (h) transactions described on Schedule 6.08.
     Section 6.09 Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any other Subsidiary or to guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by Law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     Section 6.10 Constitutive Documents. The Borrower will not, and will not
permit any Subsidiary to, amend its charter or by-laws or other constitutive
documents in any manner that would adversely and materially affect the rights of
the Lenders under this Agreement or their ability to enforce the same.
     Section 6.11 Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business that is substantially
different from the businesses of

58



--------------------------------------------------------------------------------



 



the type conducted by the Borrower and its Subsidiaries on the Closing Date and
businesses reasonably related thereto.
     Section 6.12 Sales and Leasebacks. Except for those transactions described
on Schedule 6.12 and any transaction permitted under Section 6.04(h), the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, that (i) the Borrower or any of its
Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than the Borrower or any of its Subsidiaries) or (ii) the Borrower
or any of its Subsidiaries intends to use for substantially the same purpose as
any other property that has been or is to be sold or transferred by the Borrower
or any of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease.
     Section 6.13 Changes in Fiscal Year. The Borrower shall not change the end
of its fiscal year to a date other than December 31.
     Section 6.14 Minimum Fixed Charge Coverage Ratio. The Borrower shall not
permit the Fixed Charge Coverage Ratio to be less than 1.25 to 1.0.
     Section 6.15 Maximum Leverage Ratio The Borrower shall not permit the
Leverage Ratio to exceed 2.75 to 1.0. Notwithstanding the foregoing, in the
event the Senior Convertible Notes are repaid, the Borrower shall not permit the
Leverage Ratio to exceed (a) 2.5 to 1.0 for the twelve (12) month period
immediately following such repayment and (b) 2.0 to 1.0 thereafter.
     Section 6.16 Negative Pledge. The Borrower shall not create, grant or
permit to exist any lien or security interest (other than the Permitted Liens
described in clause (f) in the definition of “Permitted Liens”) on any Equity
Interests in Foreign Subsidiaries except in favor of the Administrative Agent.
ARTICLE VII
Events of Default and Remedies
     Section 7.01 Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or the other Loan Documents, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) days;

59



--------------------------------------------------------------------------------



 



     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement, Loan Document or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01, Section 5.02, Section 5.03 (with respect
to the Borrower’s existence), Section 5.08, Section 5.15, Section 5.16 or in
Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Section 7.01) or in any other Loan Document, and such
failure shall continue unremedied for a period of 30 days following notice
thereof to Borrower from Administrative Agent;
     (f) the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) any default under the Convertible Senior Notes, subject to any
applicable grace periods;
     (i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
ninety (90) days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (j) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material

60



--------------------------------------------------------------------------------



 



allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
     (k) the Borrower or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
     (l) one or more judgments for the payment of money in an aggregate amount
(exclusive of amounts fully covered by valid and collectible insurance in
respect thereof subject to customary deductibles or fully covered by an
indemnity with respect thereto reasonably acceptable to the Required Lenders)
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of sixty
(60) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;
     (m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (n) any Loan Document or any material provision thereof shall at any time
cease to be in full force and effect, except expressly in accordance with the
terms of the Loan Documents or a proceeding shall be commenced by any Obligor or
any other Person seeking to establish the invalidity or unenforceability thereof
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest or other obligations purported to be created under any
Loan Document;
     (o) any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on any portion of the Collateral
purported to be subject thereto, securing the obligations purported to be
secured thereby, with the priority required by the Loan Documents; or
     (p) the occurrence of any Change of Control,
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole or in
part (in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest,
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (i) or
(j) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable,

61



--------------------------------------------------------------------------------



 



without presentment, demand, protest notice of acceleration or the intent to
accelerate or any other notice of any kind, all of which are hereby waived by
the Borrower, (iii) increase the rate of interest on all Loans as provided in
Section 2.11(c), and (iv) exercise any or all of the remedies available to it
under any of the Loan Documents, at Law or in equity. All proceeds realized from
the liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:
first, to reimbursement of expenses and indemnities provided for in this
Agreement and the Security Agreement owing to the Administrative Agent, in its
capacity as the Administrative Agent; second, to accrued interest on the Notes;
third, to fees; fourth, pro rata to principal outstanding on the Notes; fifth,
to any other Secured Obligations; sixth, to serve as cash collateral to be held
by the Administrative Agent to secure the outstanding Letters of Credit; and any
excess shall be paid to the Borrower or as otherwise required by any
Governmental Requirement.
     Section 7.02 Cash Collateral. Upon the occurrence and during the
continuance of any Event of Default, the Borrower shall pay after receipt of the
notice required under Section 2.04(j) to the Administrative Agent cash
collateral for outstanding Letters of Credit in such amounts and at such times
as contemplated by Section 2.04(j).
ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent under the Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
     The Lender serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or

62



--------------------------------------------------------------------------------



 



at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.02) or in the absence of its own gross negligence or willful
misconduct PROVIDED, HOWEVER, THAT IT IS THE INTENTION OF THE PARTIES HERETO
THAT EACH OF THE AGENTS BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE), REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR
CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR TECHNICAL. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Lender and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower, assuming no Default or Event of Default has occurred and is
continuing, such consent not to be unreasonably withheld, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Lender,
appoint a successor Administrative Agent with the consent of the Borrower,
assuming no Default or Event of Default has occurred and is continuing, such
consent not to be unreasonably withheld, which shall be any Lender or a bank
with an office in New York, New York or Houston, Texas, or

63



--------------------------------------------------------------------------------



 



an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Subsidiary Guarantee
     Section 9.01 The Guarantee. Each Guarantor hereby jointly, severally and
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of the principal of
and interest (including any interest fees, and other amounts that would accrue
but for the filing of a petition under Title 11 of the United States Code) on
each Loan, whether outstanding now or in the future, and the full and punctual
payment of all other Obligations payable by the Borrower or any other Guarantor
under the Loan Documents. Upon failure by the Borrower or any other Guarantor to
pay punctually any such amount, each Guarantor shall forthwith on demand pay the
amount not so paid at the place and in the manner specified in this Agreement or
the other Loan Documents. This Guarantee is a guaranty of payment and not of
collection. The Lenders shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any Collateral. The
Guarantor agrees that, as between the Guarantor and the Lenders, the Obligations
may be declared to be due and payable for the purposes of this Guarantee
notwithstanding any stay, injunction or other prohibition which may prevent,
delay or vitiate any declaration as regards the Borrower and that in the event
of a declaration or attempted declaration, the Obligations shall immediately
become due and payable by each Guarantor for the purposes of this Guaranty.
     Section 9.02 Guaranty Unconditional. The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

64



--------------------------------------------------------------------------------



 



     (a) any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower or any other Guarantor under the Loan
Documents, by operation of law or otherwise;
     (b) any modification, amendment or waiver of or supplement to the Loan
Documents;
     (c) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower or any other Guarantor
under the Loan Documents;
     (d) any change in the corporate existence, structure or ownership of the
Borrower or any other Guarantor, or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower, any other Guarantor or their
respective assets or any resulting release or discharge of any obligation of the
Borrower or any other Guarantor contained in the Loan Documents;
     (e) the existence of any claim, set-off or other rights which the Guarantor
may have at any time against the Borrower, any other Guarantor, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
     (f) any invalidity or unenforceability relating to or against the Borrower
or any other Guarantor for any reason of the Loan Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or any other Guarantor of the principal of or interest on any Loan or any other
amount payable by the Borrower or any other Guarantor under the Loan Documents;
or
     (g) any other act or omission to act or delay of any kind by the Borrower,
any Guarantor, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor’s or the
Borrower’s obligations hereunder or defense of a surety (except for payment in
full).
     Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances. Each Guarantor’s obligations hereunder shall remain in full force
and effect until the Commitments shall have terminated and the principal of and
interest on the Loans and all other amounts payable by the Obligors under the
Loan Documents shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any other amount payable by the Obligors
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of any Obligor or otherwise,
each Guarantor’s obligations hereunder with respect to such payment shall be
reinstated at such time as though such payment had been due but not made at such
time. The Guarantors jointly and severally agree to indemnify each Lender on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency

65



--------------------------------------------------------------------------------



 



or similar law, other than any costs or expenses resulting from the bad faith or
willful misconduct of such Lender.
     Section 9.04 Waiver by Each Guarantor. Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest, notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article, as well as any requirement that at any time any action be taken
by any Person against the Borrower or any other Guarantor or any other Person.
     Section 9.05 Subrogation. Each Guarantor shall be subrogated to all rights
of the Lenders, the Administrative Agent and the holders of the Loans against
the Borrower in respect of any amounts paid by such Guarantor pursuant to the
provisions of this Article IX; provided that such Guarantor shall not be
entitled to enforce or to receive any payments arising out of or based upon such
right of subrogation until the principal of and interest on the Loans and all
other sums at any time payable by the Borrower under the Loan Documents shall
have been paid in full. If any amount is paid to the Guarantor on account of
subrogation rights under this Guaranty at any time when all the Obligations have
not been paid in full, the amount shall be held in trust for the benefit of the
Lenders and shall be promptly paid to the Administrative Agent to be credited
and applied to the Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of this Agreement.
     Section 9.06 Stay of Acceleration. If acceleration of the time for payment
of any amount payable by any Obligor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the requisite proportion of the
Required Lenders.
     Section 9.07 Instrument for the Payment of Money. Each Guarantor
acknowledges that the Guarantee in this Article IX constitutes an instrument for
the payment of money and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.
     Section 9.08 Limit of Liability. The obligations of each Guarantor
hereunder shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
     Section 9.09 Release upon Sale. Upon any sale by the Borrower of a
Guarantor permitted by this Agreement, such Guarantor shall automatically and
without further action by any Lender or the Administrative Agent be released
from its obligations as a Guarantor hereunder and the Administrative Agent will,
at the expense of said Guarantor, execute and deliver such documents as are
reasonably necessary to evidence said release.
     Section 9.10 Benefit to Guarantor. Each Guarantor acknowledges that the
Loans made to the Borrower will be, in part, re-loaned to, or used for the
benefit of, such Guarantor and

66



--------------------------------------------------------------------------------



 



its Affiliates, that each Guarantor, because of the utilization of the proceeds
of the Loans, will receive a direct benefit from the Loans and that, without the
Loans, such Guarantor would not be able to continue its operations and carry on
its business as presently conducted.
ARTICLE X
Miscellaneous
     Section 10.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

  (i)   if to the Borrower, to:         Input/Output, Inc.
2101 CityWest Blvd.
Building III, Suite 400
Houston, Texas 77042
Attention: Chief Financial Officer
Telecopy No. 281-879-3674
Telephone No. (for confirmation): 281-879-3645         with a copy to:        
Mayer, Brown, Rowe & Maw, LLP
700 Louisiana Street, Suite 3400
Houston, Texas 77002-2730
Attention: Marc Folladori
Telecopy No.: 713-238-4888
Telephone No.: 713-238-3000     (ii)   if to a Guarantor, to it in care of the
Borrower;     (iii)   if to the Administrative Agent or Issuing Lender, to      
  Citibank, N.A.
2000 West Sam Houston Pkwy. South
Suite 600
Houston, Texas 77042
Attention: Faith E. Allen
Telecopy No.: (713) 334-3220
Telephone No.: (713) 260-3040

67



--------------------------------------------------------------------------------



 



      with a copy to:         Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Martha L. Smith
Telecopy No.: 713-220-7202
Telephone No. (for confirmation): 713-220-4372

     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          Section 10.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing
Lender or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.
          (b) Except as otherwise provided herein, neither this Agreement nor
the other Loan Documents nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender

68



--------------------------------------------------------------------------------



 



without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.10(d) or
Section 2.16(b) or Section 2.16(c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.02(b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) release any significant portion of the
Collateral without the written consent of each Lender, provided, that nothing
herein shall prohibit the Administrative Agent from releasing any Collateral, or
require the consent of the other Lenders for such release, in respect of items
sold, transferred or otherwise disposed of to the extent such sale, transfer or
disposal is permitted or not prohibited under any of the Loan Documents,
(vii) release any Guarantees without the written consent of each Lender (other
than in connection with any transactions permitted by the Credit Agreement) or
(viii) modify the definition of Interest Period to permit a period of longer
than three (3) months; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Lender hereunder without the prior written consent of the
Administrative Agent or the Issuing Lender, as the case may be.
     Section 10.03 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one primary law firm as counsel
and consultants for the Administrative Agent, in connection with the syndication
of the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Lender or any Lender,
including the fees, charges and disbursements of one primary law firm as
counsel, local counsel as needed and consultants for the Administrative Agent,
the Issuing Lender or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and

69



--------------------------------------------------------------------------------



 



disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, the Commitment Letter dated February 1,
2007 (the “Commitment Letter”), between the Borrower and the Administrative
Agent, or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any real property owned or operated
by the Borrower or any of its Subsidiaries, or any Environmental Liability
related in any way to the Borrower or any of its Subsidiaries, or (iv) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (IT BEING UNDERSTOOD THAT IT
IS THE INTENTION OF THE PARTIES HERETO THAT EACH OF THE INDEMNITEES BE
INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE),
REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR
PASSIVE, IMPUTED, JOINT OR TECHNICAL). It is agreed by the parties hereto that
the indemnity obligations of the Borrower under the Commitment Letter are
superseded to the extent described in this Agreement.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Lender under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Lender, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Lender in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the total Revolving Credit Exposure, outstanding Term Loans and
unused Commitments at the time.
     (d) To the extent permitted by applicable Law, the Borrower and the
Guarantors shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or Letter of Credit or the use
of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
receipt of a request therefore by Borrower.

70



--------------------------------------------------------------------------------



 



          Section 10.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Lender and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
               (A) the Borrower, provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
               (B) the Administrative Agent and the Issuing Lender, provided
that no such consent shall be required for an assignment of (x) any Revolving
Loan Commitment to an assignee that is a Lender or an Affiliate of a Lender with
a Revolving Loan Commitment immediately prior to giving effect to such
assignment;
     (ii) Assignments shall be subject to the following additional conditions:
               (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 (which amount shall
be in the aggregate in the event of simultaneous assignments to or by two or
more Approved Funds) unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing;
               (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
               (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and

71



--------------------------------------------------------------------------------



 



recordation fee of $5,000.00 (provided that only one such fee shall be payable
in the event of simultaneous assignments to or by two or more Approved Funds);
and
               (D) the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is owned,
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.13, Section 2.14, Section 2.15 and Section 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Lender and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the

72



--------------------------------------------------------------------------------



 



Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.13, Section 2.14, and Section 2.15 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15(c) as
though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13, Section 2.14 or Section 2.15 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.15(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower and the Guarantors in the Loan Documents shall
be considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Lender or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount

73



--------------------------------------------------------------------------------



 



payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Section 2.13, Section 2.14, Section 2.15 and Section 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts and may be delivered in original or facsimile form
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     Section 10.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 10.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
or any Guarantor against any and all of the obligations of the Borrower and the
Guarantors now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided, however,
that any such set off and application shall be subject to the provisions of
Section 2.16. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
     Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAW PRINCIPLES).
     (b) EACH LETTER OF CREDIT SHALL BE GOVERNED BY THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION
NO. 500 (1993

74



--------------------------------------------------------------------------------



 



VERSION), AND ANY AMENDMENT TO, OR SUCCESSOR OF, SUCH PUBLICATION (THE “UCP
500”) AND, TO THE EXTENT NOT INCONSISTENT WITH THE UCP 500, THE LAWS OF THE
STATE OF NEW YORK, AND IN THE EVENT THAT THE PROVISIONS OF THE UCP 500 CONFLICT
WITH THE LAWS OF THE STATE OF NEW YORK, THEN TO THE EXTENT PERMITTED BY LAW, THE
PROVISIONS OF THE UCP 500 SHALL CONTROL; PROVIDED THAT ANY LETTER OF CREDIT MAY
BE GOVERNED BY SUCH OTHER LAW, CONVENTION OR PRACTICE, OR SUCH EXCEPTIONS AS THE
BORROWER MAY REASONABLY REQUEST IN THE RELATED LETTER OF CREDIT APPLICATION,
SUBJECT TO THE APPROVAL OF THE ISSUING LENDER IN ITS SOLE DISCRETION.
     (c) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (d) THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (C) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (e) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN Section 10.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

75



--------------------------------------------------------------------------------



 



     Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 10.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 10.12 Confidentiality. The Administrative Agent, the Issuing
Lender, and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory or self-regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement, (g) with the consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section by any Person or (ii) becomes available to the Administrative
Agent, the Issuing Lender or any Lender on a nonconfidential basis from a source
other than Borrower or any of its Affiliates. For purposes of this Section,
“Information” means all information received from Borrower or its Affiliate
relating to Borrower and its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any of
its Affiliates; provided that, in the case of information received from Borrower
after the date of this Agreement, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 10.13 Interest Rate Limitation. It is the intention of the parties
hereto to conform strictly to applicable interest, usury and criminal laws and,
anything herein to the contrary notwithstanding, the obligations of Borrower and
the Guarantors to a Lender, the Issuing Lender or

76



--------------------------------------------------------------------------------



 



the Administrative Agent under this Agreement or any Loan Document shall be
subject to the limitation that payments of interest shall not be required to the
extent that receipt thereof would be contrary to provisions of law applicable to
such Lender, such Issuing Lender or Administrative Agent limiting rates of
interest which may be charged or collected by such Lender, such Issuing Lender
or Administrative Agent. Accordingly, if the transactions contemplated hereby or
thereby would be illegal, unenforceable, usurious or criminal under laws
applicable to a Lender, the Issuing Lender or the Administrative Agent
(including the laws of any jurisdiction whose laws may be mandatorily applicable
to such Lender or Administrative Agent notwithstanding anything to the contrary
in this Agreement or any other Loan Document then, in that event,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, it is agreed as follows:
     (a) the provisions of this Section shall govern and control;
     (b) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, taken, reserved, charged or received
under this Agreement or any Loan Document or otherwise in connection with this
Agreement or any Loan Document by such Lender, such Issuing Lender or such
Administrative Agent shall under no circumstances exceed the maximum amount of
interest allowed by applicable law (such maximum lawful interest rate, if any,
with respect to each Lender, each Issuing Bank and the Agents herein called the
“Highest Lawful Rate”), and any excess shall be cancelled automatically and if
theretofore paid shall be credited to Borrower by such Lender, such Issuing
Lender or such Administrative Agent (or, if such consideration shall have been
paid in full, such excess refunded to Borrower);
     (c) all sums paid, or agreed to be paid, to such Lender, such Issuing
Lender or such Administrative Agent for the use, forbearance and detention of
the indebtedness of Borrower to such Lender, such Issuing Lender or such
Administrative Agent hereunder or under any Loan Document shall, to the extent
permitted by laws applicable to such Lender, such Issuing Lender or such
Administrative Agent, as the case may be, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
     (d) if at any time the interest provided pursuant to this Section or any
other clause of this Agreement or any other Loan Document, together with any
other fees or compensation payable pursuant to this Agreement or any other Loan
Document and deemed interest under laws applicable to such Lender, such Issuing
Lender or such Administrative Agent, exceeds that amount which would have
accrued at the Highest Lawful Rate, the amount of interest and any such fees or
compensation to accrue to such Lender, such Issuing Lender or such
Administrative Agent pursuant to this Agreement or such other Loan Document
shall be limited, notwithstanding anything to the contrary in this Agreement or
any other Loan Document, to that amount which would have accrued at the Highest
Lawful Rate, but any subsequent reductions, as applicable, shall not reduce the
interest to accrue to such Lender, such Issuing Lender or such Administrative
Agent pursuant to this Agreement or such other Loan Document below the Highest
Lawful Rate until the total amount of interest accrued pursuant to this
Agreement or such other Loan Document, as the case may be, and such fees or
compensation deemed to be interest equals the amount of interest which would
have accrued to such Lender or Administrative Agent if a varying rate per annum

77



--------------------------------------------------------------------------------



 



equal to the interest provided pursuant to any other relevant Section hereof
(other than this Section) or thereof, as applicable, had at all times been in
effect, plus the amount of fees which would have been received but for the
effect of this Section; and
     (e) with the intent that the rate of interest herein shall at all times be
lawful, and if the receipt of any funds owing hereunder or under any other
agreement related hereto (including any of the other Loan Documents) by such
Lender, such Issuing Lender or such Administrative Agent would cause such Lender
to charge Borrower a criminal rate of interest, the Lenders, the Issuing Lender
and the Administrative Agent agree that they will not require the payment or
receipt thereof or a portion thereof which would cause a criminal rate of
interest to be charged by such Lender, such Issuing Lender or such
Administrative Agent, as applicable, and if received such affected Lender, such
Issuing Lender or Administrative Agent will return such funds to Borrower so
that the rate of interest paid by Borrower shall not exceed a criminal rate of
interest from the date this Agreement was entered into.
          Section 10.14 USA PATRIOT ACT. Agent and Lenders hereby notify the
Borrower that pursuant to the requirements of the United and Strengthening by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Public L. No. 107-56, signed into law October 26, 2001) they
are required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower that
will allow Agent and Lenders to identify the Borrower in accordance with such
Act.
          Section 10.15 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



            BORROWER:


INPUT/OUTPUT, Inc., a Delaware corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Executive Vice President and Chief Financial Officer        GUARANTORS:


GMG/AXIS, Inc., a Delaware corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President        GX TECHNOLOGY CORPORATION, a Texas corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President        I/O EXPLORATION PRODUCTS (U.K.), Inc., a Delaware
corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President        I/O EXPLORATION PRODUCTS (U.S.A.), Inc., a Delaware
corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            I/O MARINE SYSTEMS, INC., a Louisiana corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President        I/O NEVADA, LLC, a Delaware limited liability company
      By:   /s/ Chuck Ledet         Name:   Chuck Ledet        Title:   Manager 
      I/O TEXAS, LP, a Delaware limited partnership
      By:   Input/Output, Inc., a Delaware corporation, its General Partner    

                  By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson     
  Title:   Executive Vice President and Chief Financial Officer     

            IPOP MANAGEMENT, INC., a Delaware corporation
      By:   /s/ R. Brian Hanson         Name:   R. Brian Hanson        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:


CITIBANK, N.A.
      By:   /s/ Faith E. Allen         Name:   Faith E. Allen        Title:  
Vice President and Sr. Relationship Manager   

 



--------------------------------------------------------------------------------



 



         

            LENDERS:


WHITNEY NATIONAL BANK
      By:   /s/ Clifton E. Buller         Name:   Clifton E. Buller       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Timothy S. Culver         Name:   Timothy S. Culver       
Title:   Vice President     

 